Case 5:19-cv-00641-GW-SHK Document 30-2 Filed 03/13/20 Page 1 of 92 Page ID #:407


     1   COHELAN KHOURY & SINGER
         Isam C. Khoury (SBN 58769)
     2      ikhoury@ckslaw.com
         Michael D. Singer (SBN 115301)
     3      msinger@ckslaw.com
         Diana M. Khoury (SBN 128643)
     4      dkhoury@ckslaw.com
         Kristina De La Rosa (SBN 279821)
     5      kdelarosa@ckslaw.com
         605 C Street, Suite 200
     6   San Diego, California 92101
         Telephone: (619) 595-3001/Facsimile: (619) 595-3000
     7

     8   LAW OFFICES OF SAHAG MAJARIAN II
         Sahag Majarian, II (SBN 146621)
     9   sahagii@aol.com
         18250 Ventura Blvd.
    10   Tarzana, California 91356
         Telephone: (818) 609-0807/Facsimile: (818) 609-0892
    11

    12   Attorneys for Plaintiff Jose Contreras, on behalf of himself
         and other similarly-situated employees
    13

    14                             UNITED STATES DISTRICT COURT
    15                           CENTRAL DISTRICT OF CALIFORNIA
    16   JOSE CONTRERAS, on behalf of                         CASE NO. 5:19-cv-00641-GW (SHKx)
    17   himself and other similarly-situated                 CLASS AND PAGA ACTION
         employees,
    18                                                        DECLARATION OF ISAM C.
                                                              KHOURY IN SUPPORT OF
    19                   Plaintiff,                           MOTION FOR ORDER GRANTING
    20           vs.                                          CLASS ACTION SETTLEMENT;
                                                              CONDITIONAL CERTIFICATION,
    21                                                        APPROVAL OF CLASS NOTICE,
    22                                                        AND SETTING OF FINAL
         AMERICOLD LOGISTICS, LLC, a
                                                              APPROVAL HEARING DATE
    23   Delaware Limited Liability Company;
         and DOES 1 through 10, inclusive,                    Date:      March 30, 2020
    24                                                        Time:      8:30 a.m.
                         Defendants.                          Courtroom: 9 D (9th Floor)
    25
                                                              Judge:     The Hon. George H. Wu
    26
                                                              Filed:      February 22, 2019
    27                                                        Removed: April 10, 2019
                                                              Trial date: Not Set
    28


         Declaration of Isam C. Khoury ISO Motion for Order Granting
         Preliminary Approval of Class Action Settlement                  CASE NO. 5:19-cv-00641-GW (SHKx)
Case 5:19-cv-00641-GW-SHK Document 30-2 Filed 03/13/20 Page 2 of 92 Page ID #:408


     1   I, Isam C. Khoury, declare as follows:
     2           1.      I am a Partner with the law firm of Cohelan Khoury & Singer, co-
     3   counsel of record for Plaintiff. I have been an attorney on this case since its
     4   inception. The following facts are within my personal knowledge and if called to
     5   testify I could and would competently testify thereto.
     6           2.      I am a 1973 Hastings School of Law graduate and was admitted to the
     7   California State Bar in 1974 and am admitted to practice in all state courts in
     8   California and in the all federal courts in California, as well as the First Circuit
     9   Court of the State of Hawaii and the United States Court of Appeals for Sixth
    10   Circuit.
    11           3.      In 1981, Timothy D. Cohelan and I formed Cohelan & Khoury, a
    12   Partnership of Professional Law Corporations, and within a few years began to
    13   focus on class actions. In 2009, Cohelan & Khoury became Cohelan Khoury &
    14   Singer. Our firm represents plaintiffs in complex, class and representative action
    15   litigation, including wage and hour, labor and employment, antitrust, consumer
    16   protection, construction defect and other public interest type class and
    17   representative actions. Attached as Exhibit 2 is a copy of my firm’s Resume.
    18           4.      I, along with Partner Diana M. Khoury have been selected by our peers
    19   based on ethics, experience and reputation as Super Lawyers in Civil Litigation by
    20   the Southern California Super Lawyers Magazine for the years 2010 through 2018.
    21   Michael D. Singer, Managing Partner, was named to the Daily Journal 2012, 2013,
    22   and 2018 list of Top California Labor and Employment Attorneys and selected to
    23   the Southern California Super Lawyers in 2010, 2012-2019. I am AV rated by
    24   Martindale-Hubbell, as are many attorneys in our firm
    25           5.      Cohelan Khoury & Singer has been certified by the State Bar of
    26   California to provide the Mandatory Continuing Legal Education activity entitled
    27   “Litigating California Class Actions” and has conducted MCLE certified seminars
    28   on this topic. Senior Partner, Timothy D. Cohelan, is the author of Cohelan on
                                                               1
         Declaration of Isam C. Khoury ISO Motion for Order Granting
         Preliminary Approval of Class Action Settlement               CASE NO. 5:19-cv-00641-GW (SHKx)
Case 5:19-cv-00641-GW-SHK Document 30-2 Filed 03/13/20 Page 3 of 92 Page ID #:409


     1   California Class Actions (1997-2019, updated annually), part of Thomson Reuters
     2   Expert Series. Managing Partner, Michael D. Singer, is a contributing author on the
     3   CEB publication California Wage and Hour Law: Compliance and Litigation
     4   (2010-2019, updated annually), in which he wrote the opening chapter overview on
     5   California Wage and Hour laws, including the public policy underpinnings for those
     6   laws, and the PAGA Claim chapter. Mr. Singer has served as a columnist for the
     7   California State Bar, Litigation Section on wage and hour litigation and has
     8   contributed articles on wage and hour and class action issues through the years to
     9   numerous California publications. Mr. Singer typically lectures several times per
    10   year for continuing education courses on wage and hour and class action issues at
    11   events in San Diego, Orange County, Los Angeles, and San Francisco. Mr. Singer
    12   regularly contributes amicus curiae briefs on class action and employment issues in
    13   the California Supreme Court and Courts of Appeal. In his capacity as Amicus
    14   lesion for California Employment Lawyers Association, he coordinated, drafted or
    15   co-drafted amicus letters and briefs on a wide range of labor law issues in the rapidly
    16   developing decisional law, supporting Review in the Supreme Court, and
    17   publication or depublication of Court of Appeal decisions. He has been engaged in
    18   the practice of labor and employment law since 2000, handling well over 200 wage
    19   and hour class actions and several individual labor cases, and has litigated several
    20   types of employment actions, including complex ERISA employee welfare benefit
    21   plan cases, as well as wage and hour class actions before Federal and State Courts
    22   in California. In 2014, Mr. Singer and J. Jason Hill tried a wage and hour class
    23   action involving claims for illegally deducted wages and unreimbursed expenses in
    24   the matter of Dilts v Penske Logistics LLC, Inc. We successfully appealed the trial
    25   court ruling in Dilts finding state laws preempted by the FAAAA for truck drivers.
    26   Mr. Singer has participated in over 50 appellate cases and argued writs and appeals
    27   before several California District Courts of Appeal, arguing for plaintiffs on
    28   rehearing in Brinker International Inc. v. Superior Court before the Fourth District
                                                               2
         Declaration of Isam C. Khoury ISO Motion for Order Granting
         Preliminary Approval of Class Action Settlement               CASE NO. 5:19-cv-00641-GW (SHKx)
Case 5:19-cv-00641-GW-SHK Document 30-2 Filed 03/13/20 Page 4 of 92 Page ID #:410


     1   Court of Appeal, as well as federal appeals in the Second, Third, and Ninth Circuit
     2   Courts of Appeals. In addition, Mr. Singer has drafted numerous appellate briefs as
     3   the appellant, respondent, or amicus curiae in employment class and individual
     4   actions. As co-Class Counsel in Brinker Restaurant Corp. v. Superior Court
     5   [formerly reported at (2008)165 Cal.App.4th 25], Mr. Singer argued before the
     6   Fourth District Court of Appeal in May 2008 on transfer from the California
     7   Supreme Court, and co-authored the successful Petition for Review. My firm has
     8   successfully tried class cases, obtained appellate reversals of class certification
     9   denials (Hicks v. Kaufman and Broad, (2001) 89 Cal.App.4th 908), certified
    10   multiple wage and hour class.
    11           6.      As a part of our overall firm philosophy lawyers perform community
    12   service and pro bono work. Firm volunteer work includes service through the Legal
    13   Aid at Work, San Diego Volunteer Lawyer Program, the San Diego County Bar
    14   Foundation and Consumer Attorneys of San Diego. For instance, Mr. Singer has
    15   served on the Legal Aid at Work Board of Directors since 2011. Mr. Cohelan served
    16   as the Chair of the San Diego Volunteer Lawyers Program from 2015-2018, and
    17   currently sits on the Board as past Chair. He completed 24 years of volunteer
    18   judicial service as a Judge Pro Tem of the San Diego Superior Court, and Diana M.
    19   Khoury has served on the San Diego County Bar Foundation’s (SDCBF) Board of
    20   Directors since 2013. SDCBF is the 501(c)(3) charitable arm of the San Diego
    21   County Bar Association. Furthermore, since admission to the California State Bar,
    22   Partner Diana M. Khoury has been a member of the San Diego County Bar
    23   Association, Consumer Attorneys of San Diego, Consumer Attorneys of California,
    24   and American Association for Justice serving on numerous committees through the
    25   years for these organizations. For six years from 2010 through 2015, Ms. Khoury
    26   served on the Board of Directors for Consumer Attorneys of San Diego, serving as
    27   chair of numerous committees throughout the years. Our firm’s recent pro bono
    28   victories include a settlement which prohibits the City of San Diego from targeting
                                                               3
         Declaration of Isam C. Khoury ISO Motion for Order Granting
         Preliminary Approval of Class Action Settlement               CASE NO. 5:19-cv-00641-GW (SHKx)
Case 5:19-cv-00641-GW-SHK Document 30-2 Filed 03/13/20 Page 5 of 92 Page ID #:411


     1   homeless people for illegal lodging tickets under Penal Code Section 467(j).
     2   (Spencer v. City of San Diego, USDC Case No 04CV-2314 BEN (WMC).) The
     3   Spencer settlement had the effect of increasing the number of available shelter beds
     4   in the City of San Diego.
     5           7.      Cohelan Khoury & Singer has been appointed certified Class Counsel
     6   in the following contested proceedings: Aguilar v. Atlantic Richfield, et al., San
     7   Diego Superior Court Case No. 00700810; Andino v. Kaiser Foundation Hospitals,
     8   Alameda Superior Court Case No. RG11580548; Arellano, et al. v. Container
     9   Connection of Southern California, Inc., Los Angeles Superior Court Case No.
    10   BC500675; BANK OF AMERICA WAGE AND HOUR EMPLOYMENT
    11   PRACTICES LITIGATION, United States District Court, District of Kansas MDL
    12   Case No. 2138 (FLSA Condition Certification); Czuchaj v. Conair Corporation,
    13   United States District Court, Southern District of California Case No. 13CV1901;
    14   Dilts, et al. v. Penske Logistics, L.L.C., et al., United States District Court, Southern
    15   District of California Case No. 08CV0318; Englert, et al. v. AT&T Wireless
    16   Services, Inc., et al., Circuit Court of the Second Circuit, State of Hawaii Case No.
    17   02-1-0074; Evans v. Washington Mutual Bank, Orange County Superior Court Case
    18   No. 02CC15415; Filion v. Ethan Allen Retail Inc., United States District Court,
    19   Southern District of California Case No. 05CV2340; Gerard v. Les Schwab Tire
    20   Centers of California, Inc., Sacramento Superior Court Case No. 2007-30000003;
    21   Grana, et al. v. PICO Enterprises, Inc. dba Phyle Inventory Control Specialist and
    22   PICS L.A.S.C. Case No. BC472891; Gutierrez v. Save Mart Supermarkets San
    23   Mateo Superior Case No. CIV530955; Wilcox v Albertsons, San Diego Superior
    24   Court Case No. GIC833922; Gonzalez, et al. v. Freedom Communications, Inc. d/b/a
    25   The Orange County Register, Orange County Superior Court Case No. 03CC08756;
    26   Graham, et al. v. Overland Solutions, Inc., United States District Court, Southern
    27   District of California Case No. 10CV0672 (FLSA Conditional Certification); Hicks
    28   v. Kaufman and Broad Home Corp., Los Angeles Superior Court Case No.
                                                               4
         Declaration of Isam C. Khoury ISO Motion for Order Granting
         Preliminary Approval of Class Action Settlement               CASE NO. 5:19-cv-00641-GW (SHKx)
Case 5:19-cv-00641-GW-SHK Document 30-2 Filed 03/13/20 Page 6 of 92 Page ID #:412


     1   B198414; Hohnbaum, et al. v. Brinker Restaurant Corporation, et al., San Diego
     2   Superior Court Case No. GIC834348; KEMP, et al. v. CSEA, et al., Circuit Court of
     3   the First Circuit, State of Hawaii Case No. 98-3815-08; LIBERTY MUTUAL
     4   OVERTIME CASES, Los Angeles Superior Court Case No. JCCP 4234; Mitchell, et
     5   al. v. Acosta, Inc., dba Acosta Sales and Marketing Company, United States District
     6   Court, Central District of California Case No.11CV07196 (FLSA Conditional
     7   Certification); Santana v. Rady Children’s Hospital-San Diego, San Diego Superior
     8   Court Case No. 37-2014-00022411; Schaffer v. Rady Children’s Hospital-San
     9   Diego, San Diego Superior Court Case No. 337-2015-00022978; Schneider, et al. v.
    10   Catholic Healthcare West, San Francisco Superior Court Case No. CGC-10-506243;
    11   Salucci v. Amada Senior Care, Inc., Orange County Superior Court Case No. 37-
    12   2015-00778081; Smith v. California Pizza Kitchen, San Diego Superior Court Case
    13   No. 37-2008-00083992; STEROID HORMONE PRODUCT CASES, Los Angeles
    14   Superior Court Case No. JCCP 4363; Stevenson Aibangbee v. Victoria Apartments,
    15   et al., Los Angeles County Superior Court Case No. BC299498; Swift v. Liebert
    16   Corp., Orange County Superior Court Case No. 00CC04588; Sylvia, et al. v. Wells
    17   Fargo Home Mortgage, Inc., Orange County Superior Co Case No. 03CC05747;
    18   Vaquero v. Ashley Furniture Industries, Inc., et al., United States District Court,
    19   Central District of California Case No. 12CV8590; Vaquero v. Stoneledge Furniture
    20   LLC, Los Angeles Superior Court Case No. BC522676; Vazquez v. Kraft Heinz
    21   Foods Company, Unites States District Court, Southern District of California Case
    22   No. 16-CV-02749; Watson v. Raytheon Company, United States District Court,
    23   Southern District of California Case No. 1OCV0634; and Weigele v. FedEx Ground
    24   Package System, Inc., United States District Court, Southern District of California
    25   Case No. 06CV1330, among others, as well as being appointed Class Counsel in
    26   connection with well over 1,750 class action settlements.
    27           8.      As Class Counsel, Cohelan Khoury & Singer has actively commenced,
    28   prosecuted and concluded numerous state and federal class actions. Since 2016,
                                                               5
         Declaration of Isam C. Khoury ISO Motion for Order Granting
         Preliminary Approval of Class Action Settlement               CASE NO. 5:19-cv-00641-GW (SHKx)
Case 5:19-cv-00641-GW-SHK Document 30-2 Filed 03/13/20 Page 7 of 92 Page ID #:413


     1   Cohelan Khoury & Singer has played a central role in the resolution of the following
     2   class action cases which have received final approval by the Court: (a) Arellano, et
     3   al. v. Container Connection of Southern California, Inc., Los Angeles Superior
     4   Court, Case No. BC500675, Hon. Anne I. Jones; (b) Castro v. Home Depot U.S.A.,
     5   Inc., Los Angeles County Superior Court, Case No. BC577885, Hon. Elihu M.
     6   Berle; (c) Czuchaj v. Conair Corporation, United States District Court, Southern
     7   District of California, Case No. 13-CV-1901 BEN, Hon. Roger T. Benitez; (d)
     8   Gardiner v. TSYS, United States District Court, Central District of California, Case
     9   No. 18-cv-00415, Hon. David O. Carter; (e) Grana v. PICO Enterprises, Inc., Los
    10   Angeles County Superior Court, Case No. BC472891, Hon. Stephanie M. Bowick;
    11   (f) Gutierrez v. Save Mart Supermarkets, San Mateo County Superior Court, Case
    12   No. CIV530955, Hon. Marie S. Weiner; (g) Hernandez v. Workforce Enterprises
    13   WFE, Inc., Los Angeles County Superior Court Case No. BC590913, Hon. Elihu M.
    14   Berle; (h) Hicks v. Poway Academy of Hair Design, Inc., San Diego County Superior
    15   Court, Case No. 2014-00026517, Hon. Ronald L. Styn; (i) Klein v. Loomis Armored
    16   US, LLC, San Bernardino County Superior Court, Case No. CIVDS1704547, Hon.
    17   David Cohn; (j) Laureano v. The Art of Shaving, Los Angeles Superior Court, Case
    18   No. BC550093, Hon. Amy D. Hogue; (k) Magdaleno v. Shelly Automotive, LLC,
    19   Orange County Superior Court Case No. 2013-0043958, Hon. Kim. G. Dunning; (l)
    20   McGrath, et al. v. Wyndham Resort Development Corporation, et al., United States
    21   District Court, Southern District of California, Case. No. 15-CV-1631 JM, Hon.
    22   Jeffrey T. Miller; (m) Mena v. Wolfgang Puck Catering, Los Angeles County
    23   Superior Court Case No. BC582743, Hon. John Shepard Wiley, Jr.; (n) Morales v.
    24   The Los Angeles Country Club, Los Angeles Superior Court, Case No. BC566493,
    25   Hon. William F. Highberger; (o) Nijmeh v. Bon Appetit Management Company, Inc.,
    26   Santa Clara County Superior Court, Case No. 16CV294127, Hon. Thomas E.
    27   Kuhnle; (p) Plascencia v. Aramark Services, Inc., Santa Clara County Superior
    28   Court, Case No. 2015-1-CV-288310, Hon. Brian C. Walsh; (q) Plimpton v. Gordon
                                                               6
         Declaration of Isam C. Khoury ISO Motion for Order Granting
         Preliminary Approval of Class Action Settlement               CASE NO. 5:19-cv-00641-GW (SHKx)
Case 5:19-cv-00641-GW-SHK Document 30-2 Filed 03/13/20 Page 8 of 92 Page ID #:414


     1   Trucking, Inc., San Bernardino County Superior Court, Case No. CIV-DS-1511918,
     2   Hon. Donald Alvarez; (r) Raya v. Amazon, United States District Court, Northern
     3   District of California, Case No. 15-CV-02005 MMC, Hon. Maxine M. Chesney; (s)
     4   Rivas v. ESA Management, United States District Court, Central District of
     5   California, Case No. 14-CV-5767, Hon. Dale S. Fischer; (t) Rodriguez v Healthcare
     6   Partner Medical Group, Inc., Los Angeles Superior Court, Case No. BC541313,
     7   Hon. Kenneth Freeman; (u) Ryan v. Dignity Health, Sacramento County Superior
     8   Court Case No. 2013-00147371, Honorable Alan G. Perkins; (v) Santana v. Rady
     9   Children’s Hospital-San Diego, San Diego Superior Court Case No. 37-2014-
    10   00022411, Hon. Joel R. Wohlfeil; (w) Schaffer v. Rady Children’s Hospital-San
    11   Diego, San Diego Superior Court Case No. 337-2015-00022978; Hon. Joel R.
    12   Wohlfeil; (x) Schneider v. Catholic Healthcare West, San Francisco Superior Court,
    13   Case No. CGC-10-506243, Hon. Angela Bradstreet; (y) Schwartz v Bank of the West,
    14   San Francisco Superior Court, Case No. CGC-14-538955, Hon. Harold E. Kahn; (z)
    15   Syed v. M.I. Swaco, United States District Court, Eastern District of California, Case
    16   No. 12-CV-01718 DAD, Hon. Dale A. Drozd; (aa) Vaquero, et al. v. Stoneledge
    17   Furniture, LLC, Los Angeles Superior Court Case No. BC522676, Hon. Elihu M.
    18   Berle; (bb) Walsh v. Cedars-Sinai Medical Center, Los Angeles County Superior
    19   Court Case No. BC487290, Hon. William F. Highberger; among others.
    20           9.      We consider ourselves experienced and qualified to evaluate the
    21   claims and viability of the defenses. That experience and those qualifications
    22   allowed our firm to assist in achieving an efficient resolution of the claims in this
    23   matter for the maximum non-reversionary Settlement Payment of $2,500,000 on
    24   behalf of the estimated 1,567 putative Class members employed at any time from
    25   February 22, 2015 through 120 days of December 18, 2020 or Preliminary
    26   Approval, whichever occurs first. The proposed Settlement is memorialized in the
    27   Joint Stipulation of Class Action Settlement and Release attached hereto as
    28   Exhibit 1.
                                                               7
         Declaration of Isam C. Khoury ISO Motion for Order Granting
         Preliminary Approval of Class Action Settlement               CASE NO. 5:19-cv-00641-GW (SHKx)
Case 5:19-cv-00641-GW-SHK Document 30-2 Filed 03/13/20 Page 9 of 92 Page ID #:415


     1           10.     Plaintiff has alleged in this Action that Americold (1) failed to pay for
     2   all hours worked due to an unlawful rounding of policy which included the pre-and
     3   post-shift work and donning and doffing time; (2) failed to pay all overtime wages
     4   because it did not properly calculate the Class Member’s regular rate of pay; (3)
     5   failed to provide compliant meal periods and rest breaks or pay premium pay in lieu
     6   thereof; (4) failed to pay vacation wages; and (5) derivative claims for failure to
     7   provide accurate and itemized wage statements and failure to pay all wages at
     8   separation of employment, and for civil penalties under the Private Attorneys
     9   General Act of 2004 (“PAGA”).
    10           11.     Plaintiff Jose Contreras was employed by Defendant Americold from
    11   September 13, 2013 to April 19, 2018 as a non-exempt, hourly paid forklift driver
    12   in Defendant’s warehouse in Victorville, California. At the time of Mr. Contreras
    13   separation of employment, he was earning $18.50 per hour and eligible for non-
    14   discretionary incentive pay bonuses, and shift premiums.
    15           12.     The Class is defined as all individuals employed by Americold as non-
    16   exempt, hourly paid employees at any time during the period from February 22,
    17   2015 through 120 days of mediation, or Preliminary Approval, whichever occurs
    18   first, (“Class Period”). There are an estimated 1,567 Class Members who worked
    19   an aggregate 130,086 Work Weeks during the Class Period.
    20           13.     PAGA Members, a subgroup of the Class, are defined as those
    21   individuals who worked any time during the period from February 22, 2018 through
    22   120 days of mediation, or Preliminary Approval, whichever occurs first, (PAGA
    23   Period”). There are an estimated 1,052 PAGA Members who worked an aggregate
    24   of 27,744 Pay Periods
    25           14.     Americold paid Class Members every two weeks. PAGA Members,
    26   will share the 25% of the $200,000 PAGA Payment, i.e. $50,000. pursuant to the
    27   PAGA, Labor Code § 2699, which provides that 75% of any PAGA Payment be
    28   paid to California’s Labor Workforce and Development Agency, and the remaining
                                                               8
         Declaration of Isam C. Khoury ISO Motion for Order Granting
         Preliminary Approval of Class Action Settlement               CASE NO. 5:19-cv-00641-GW (SHKx)
Case 5:19-cv-00641-GW-SHK Document 30-2 Filed 03/13/20 Page 10 of 92 Page ID #:416


     1   25% to be apportioned among the aggrieved employees, here, the PAGA Members.
     2           15.     Plaintiff has alleged that although the policy is ostensibly facially
     3   neutral, additional policies regarding hours worked caused the rounding policy to
     4   be used in a manner to systemically undercompensate the Class. Plaintiff also
     5   claims Class Members were subject to formal discipline and penalized for clocking
     6   in more than 1 minute late. Plaintiff alleges Class Members were not advised of the
     7   existence of any type of “grace” period. The analysis of the records performed
     8   supported Plaintiff allegations that Americold’s rounding policy caused 90.2% of
     9   all Class Members to lose more recorded time than gain. Finally, after analysis of
    10   all Class Member time punches, Plaintiff claims a total of 31,282 net hours was
    11   underpaid, with 71.8% of all shifts affected so that the Americold benefitted while
    12   the Class Member suffered a loss of wages.
    13           16.     Although the Americold’s rounding policy itself is facially neutral,
    14   Plaintiff contends the additional policies resulted in the rounding policy from being
    15   applied in a fair and neutral manner. Plaintiff asserted that Americold’s rounding
    16   policy essentially encompassed “only rounding down” so that only the
    17   employer/Americold benefits from it. Silva v. See’s Candy Shops (2016) 7 Cal.
    18   App. 5th 235, 249 (See’s Candy II). If and when applied in this manner, the end
    19   result, as Plaintiff claims, was an alleged amount of time in which Class Members
    20   were undercompensated.
    21           17.     Plaintiff contends that Defendant failed to pay for pre- and post-shift
    22   work, including donning and doffing time. Employees at Plaintiff’s location were
    23   allegedly required to report to a pre-start meeting, which began at the beginning of
    24   the scheduled shift. Plaintiff alleges that upon completion of the pre-start meeting,
    25   employees then immediately started working. To to be ready for the pre-start
    26   meeting, Class Members were required to change into the proper refrigeration cold
    27   gear, and to have performed their fork lift inspection prior to the start of their pre-
    28
                                                               9
         Declaration of Isam C. Khoury ISO Motion for Order Granting
         Preliminary Approval of Class Action Settlement               CASE NO. 5:19-cv-00641-GW (SHKx)
Case 5:19-cv-00641-GW-SHK Document 30-2 Filed 03/13/20 Page 11 of 92 Page ID #:417


     1   start meeting. Plaintiff claims this required pre-shift work typically took
     2   approximately 30 minutes.
     3           18.     On June 12, 2019 Plaintiff served Defendant with a Notice of
     4   Deposition of Defendant’s Person Most Qualified to provide testimony on relevant
     5   topics, Request for Production of Documents and Interrogatories, first set. By June
     6   26, 2019 the Parties had exchanged their FRCP Rule 26(a) Initial Disclosure
     7   Statements.
     8           19.     The Parties agreed to schedule a mediation and, in preparation
     9   therefore, exchange informal discovery to avoid the time and expense of formal
    10   discovery so they could focus on resolving Plaintiff’s claims at mediation.
    11   Nonetheless, on November 25, 2019 Defendant served its written responses and
    12   objections and again produced its handbooks and relevant written policies, as well
    13   as an excel spreadsheet containing Plaintiff’s time and punch data and records and
    14   other class data.
    15           20.     Pursuant to the Parties’ agreement to exchange informal discovery
    16   before the mediation, Defendant had previously produced these documents, Class
    17   data, and Plaintiff’s time and punch data over the time period between August 2019
    18   and early October 2019
    19           21.     To prepare for mediation and to evaluate Class-wide damages,
    20   Plaintiff requested and Defendant informally produced data, documents, and
    21   information to allow Plaintiff to assess liability and extrapolate damages.
    22           22.     Among the data and documents produced was an excel spreadsheet
    23   containing 22,876 lines of payroll data for 1,413 unique employees. The
    24   spreadsheet included dates of employment, location of employment, and payroll
    25   data detailing hourly rates, hours worked, and total compensation for March 13,
    26   2015 through July 26, 2019.
    27           23.     Americold also produced a second excel spreadsheet containing
    28   892,841 lines of data of punch data for 1,309 unique employees for August 24, 2015
                                                              10
         Declaration of Isam C. Khoury ISO Motion for Order Granting
         Preliminary Approval of Class Action Settlement               CASE NO. 5:19-cv-00641-GW (SHKx)
Case 5:19-cv-00641-GW-SHK Document 30-2 Filed 03/13/20 Page 12 of 92 Page ID #:418


     1   through July 17, 2019. These excel spreadsheets were voluminous and
     2   comprehensive requiring Class Counsel to retain a damages’ consultant to review
     3   and analyze and to assist Class Counsel with the creation of a Class-wide damage
     4   model for purposes of engaging in a meaningful and serious mediated session.
     5           24.     On December 18, 2019, the Parties attended a day-long mediation with
     6   Jeff Ross, an experienced and well-regarded mediator in Oakland, California
     7   facilitating the arms’-length settlement negotiations.
     8           25.     Taking all discussions and negotiations into consideration, by the end
     9   of the day, the Parties reached agreement on the principle terms of the proposed
    10   Settlement, and diligently continued to negotiate the balance of the terms contained
    11   in the Joint Stipulation of Class Action Settlement and Release.
    12           26.     The Parties agreed the Action may be settled for the Gross Settlement
    13   Amount of $2,500,000 (“GSA”), no part of which may revert to Americold under
    14   any circumstances. The GSA includes subject to the Court’s approval: (a) attorneys’
    15   fees of $750,000 to compensate Class Counsel for work performed and remaining
    16   to be performed in securing final Court approval and expenses of up to $20,000;
    17   (c) a Service Payment to Plaintiff Jose Contreras of up to $10,000 in consideration
    18   of his initiation and prosecution of the Action, service as the representative for the
    19   Class, work performed, risks undertaken for the payment of costs in the event of an
    20   unsuccessful outcome, benefits conferred on absent Class Members, and a general
    21   release of all claims; (d) Settlement Administration expenses of up to $20,000, and
    22   (e) the PAGA Payment to the Labor Workforce and Development Agency
    23   (“LWDA”) of $150,000 (75% of the $200,000 PAGA Penalty) pursuant to PAGA.
    24           27.      Plaintiff consented in writing to attorneys’ fees of 40% of any
    25   recovery, to be divided between Class Counsel as follows: 60% to Cohelan, Khoury
    26   & Singer, and 40% to the Law Office of Sahag Majarian II.
    27           28.     After all Court-approved deductions from the GSA, the remaining
    28   sum, the “Net Settlement Amount” (“NSA”) estimated at $1,550,000 will be
                                                              11
         Declaration of Isam C. Khoury ISO Motion for Order Granting
         Preliminary Approval of Class Action Settlement               CASE NO. 5:19-cv-00641-GW (SHKx)
Case 5:19-cv-00641-GW-SHK Document 30-2 Filed 03/13/20 Page 13 of 92 Page ID #:419


     1   distributed to Participating Class Members without the necessity of returning a
     2   claim form.
     3           29.     From the NSA, PAGA Members, a subgroup of the Class that worked
     4   one year back from the filing of the Action, will share the $50,000 (25% of the
     5   $200,000 PAGA Penalty) on a proportionate basis based on the number of Pay
     6   Periods he or she worked during the PAGA Period (February 22, 2018 through 120
     7   days of December 18, 2019, or the date of preliminary approval, whichever is
     8   earlier) in relation to the number of Pay Periods worked by all PAGA Members
     9   during the PAGA Period. With an aggregate of 27,744 Pay Periods, a PAGA
    10   Member can expect to receive an estimated $1.80 for each Pay Period.
    11           30.     The remaining NSA of $1,500,000 will be distributed to Participating
    12   Class Members based on the number of Work Weeks worked during the Class
    13   Period (February 22, 2015 through 120 days of December 18, 2019, or the date of
    14   preliminary approval, whichever is earlier) in relation to the number of Work Weeks
    15   worked by all Participating Class Members during the Class Period. With an
    16   estimated 130,086 Work Weeks worked by the Class, it is anticipated Participating
    17   Class Members will receive an estimated $11.50, less payroll deductions, for each
    18   Work Week worked during the Class Period. If a Class Member worked the entire
    19   Class Period, he or she could expect to receive an estimated $3,059 plus a share of
    20   PAGA Penalty, if eligible.
    21           31.     Following preliminary approval, ILYM Group, Inc. (“Administrator”)
    22   will conduct a search of the National Change of Address database to update Class
    23   Member addresses, and mail a Notice of Class Action Settlement (“Class Notice”),
    24   Change of Address form, and pre-printed return envelope (collectively, “Notice
    25   Packet”) to each member of the Class identified by Defendant’s employment
    26   records.
    27           32.     The Class Notice informs Class Members of their right to (1)
    28   participate in the proposed Settlement without the need to return a claim form, (2)
                                                              12
         Declaration of Isam C. Khoury ISO Motion for Order Granting
         Preliminary Approval of Class Action Settlement               CASE NO. 5:19-cv-00641-GW (SHKx)
Case 5:19-cv-00641-GW-SHK Document 30-2 Filed 03/13/20 Page 14 of 92 Page ID #:420


     1   request exclusion from the Settlement, (3) object to the Settlement, and (4) how to
     2   dispute the number of Work Weeks and Pay Periods shown in the Class Notice, last
     3   page. The Class Notice includes instructions and timing for each of these acts, as
     4   well as the date, time and place set for the Final Approval hearing. It also describes
     5   the releases to be given in exchange for a Settlement Payment, as well as
     6   individualized employment information upon which a Settlement Payment will be
     7   calculated.
     8           33.     Plaintiff recognized and considered the inherent risks and uncertainty
     9   of litigation, including: (i) denial of certification; (ii) if certified, decertification
    10   may be granted; (iii) a grant of summary judgment or summary adjudication; (iv)
    11   the need for a unanimous jury; (v) the possibility of an unfavorable, or less
    12   favorable, result at trial; (vi) the possibility post-trial motions may result in an
    13   unfavorable, or less favorable, result than trial; and, (vii) the possibility of an
    14   unfavorable, or less favorable result on appeal, and the certainty that process would
    15   be lengthy.
    16           34.     Continued litigation would take substantial time, create risk of no
    17   recovery, and possibly confer no Class benefit. By contrast, the proposed Settlement
    18   will yield a prompt, certain, and substantial Class recovery, without additional time
    19   or judicial resources.
    20           35.     In the face of these uncertainties, the Parties agreed to a compromise,
    21   a non-reversionary Settlement of $2,500,000 which will benefit 1,567 Class
    22   Members. The recovery is certain and substantial, with an estimated average of
    23   payout of $989 ($1,550,000 / 1,567) to Class Members.
    24           36.     Class Counsel Cohelan, Khoury & Singer and Law Office of Sahag
    25   Majarian II have significant wage and hour class action experience and have
    26   obtained certification and settlement approval in dozens of cases.
    27           37.     Defendant’s counsel, Rebecca Aragon of Littler Mendelson, P.C. is
    28   knowledgeable and experienced in wage and hour law and class action litigation.
                                                              13
         Declaration of Isam C. Khoury ISO Motion for Order Granting
         Preliminary Approval of Class Action Settlement               CASE NO. 5:19-cv-00641-GW (SHKx)
Case 5:19-cv-00641-GW-SHK Document 30-2 Filed 03/13/20 Page 15 of 92 Page ID #:421


     1           38.     Class Counsel have prosecuted numerous wage and hour class actions
     2   and are experienced and qualified to evaluate the Class claims and the risks and
     3   potential outcome of further litigation and the propriety of settlement.
     4           39.     Class Counsel believe the proposed Settlement is in the Class’ best
     5   interest based on detailed knowledge of the factual and legal issues present. Counsel
     6   considered, among other risks, adverse class certification, decertification, or
     7   summary judgment rulings, loss or lesser outcome at trial, post-trial, and appeal,
     8   and other perils of litigation that affect the value of all claims, in reaching the
     9   proposed Settlement.
    10           40.     Plaintiff and Class Counsel’s damages’ consultant analyzed nearly a
    11   million lines of time and pay data records and information for nearly every member
    12   of the Class (1,413 of the then identified 1,422) for nearly the entire Class Period.
    13           41.     With the assistance of Class Counsel’s damages expert, Class Counsel
    14   tabulated and extrapolated violation rates and damages for use at mediation.
    15           42.     Based on this intensive review, Class Counsel determined the
    16   following general facts which set the foundation for their damages’ calculation:
    17   each member of the Class worked approximately 8.9 hours each shift, exclusive of
    18   the time Plaintiff contends was rounded and/or unpaid; there were approximately
    19   644,622 shifts were worked by 1,422 employees, extrapolated to December 18,
    20   2019; the average hourly rate was $18.24, and overtime rate was $27.36.
    21           43.     Plaintiff contends Defendant improperly adjusted time clocks to round
    22   time to the nearest quarter of an hour. Plaintiff’s expert calculated on average a total
    23   of 4.1 minutes were unpaid for each of the 644,622 shifts worked. Overall, 44,128
    24   hours were underpaid and 9,537 hours were overpaid, leaving an underpaid net of
    25   34,591 hours. In the aggregate, the Class lost more time than gained, and the
    26   entirety of the 44,128 hours should have been paid at the applicable minimum wage.
    27   Because the average shift exceeded eight hours, these underpaid hours should have
    28   been also paid at the overtime rate of pay. Accordingly, Plaintiff calculated the
                                                              14
         Declaration of Isam C. Khoury ISO Motion for Order Granting
         Preliminary Approval of Class Action Settlement               CASE NO. 5:19-cv-00641-GW (SHKx)
Case 5:19-cv-00641-GW-SHK Document 30-2 Filed 03/13/20 Page 16 of 92 Page ID #:422


     1   Class, was owed $1,207,342 for unpaid work (44,128 hours x $27.36 (OT rate of
     2   pay). This claim was discounted by 25%, to $905,507 ($1,207,342 x 75%) for
     3   settlement discussions.
     4           44.     Plaintiff contends Defendant failed to factor into the regular rate of pay
     5   all non-discretionary bonuses when calculating overtime wages. Plaintiff calculated
     6   the overtime wages owed due to the incorrect regular rate of pay calculations at
     7   approximately $268,141. This element of damage would be drastically reduced, if
     8   not entirely wiped out, if it were determined that California overtime laws were
     9   preempted by the collective bargaining agreements.
    10           45.     Plaintiff observed that for shifts greater than ten hours, more than 99%
    11   had no second meal periods recorded. Analysis of the data showed 146,659 shifts
    12   in which an employee worked more than ten hours without recording a second meal
    13   period. The absence of recorded second meal periods could reasonably be used to
    14   refute the contention that the written policy was validly applied with respect to
    15   second meal periods.
    16           46.     Plaintiff calculated Defendant’s maximum exposure to be $1,337,530
    17   ($146,659 shifts x. $18.24 and discounted by 50% for the risk of loss based on
    18   Defendant’s arguments and affirmative defenses which included more than one-half
    19   of the Class was covered by a CBA), and that pursuant to the Labor Code,
    20   employees could have waived their second meal period, if a first meal period were
    21   taken. The claim was further discounted by 50% for purposes of negotiations for
    22   the potential difficulties in achieving certification to $668,765.
    23           47.     Defendant’s written rest period policies provided rest periods for every
    24   four hours worked, but failed to account for the “major fraction thereof”
    25   requirement. Plaintiff initially contended employees were not authorized and
    26   permitted the correct number of rest periods for shifts lasting 3.5- 4 hours, 6 - 8
    27   hours, and 10 - 12 hours. However, Plaintiff factored in the recently decided case
    28   Cacho v. Eurostar (2019) 43 Cal. App. 5th 885, 890, which supported Defendant’s
                                                              15
         Declaration of Isam C. Khoury ISO Motion for Order Granting
         Preliminary Approval of Class Action Settlement               CASE NO. 5:19-cv-00641-GW (SHKx)
Case 5:19-cv-00641-GW-SHK Document 30-2 Filed 03/13/20 Page 17 of 92 Page ID #:423


     1   position that an unlawful written policy is not conclusively presumed to be a failure
     2   to provide rest periods.
     3           48.     Like the meal period claim, Plaintiff focused on shifts greater than ten
     4   hours in which employees were entitled to third rest periods. Because the absence
     5   of second meal periods suggested Defendant did not provide any meal periods
     6   notwithstanding the written policy, Plaintiff argued the third rest periods were likely
     7   not provided as well. Assuming a violation rate of 100%, and with 146,659 rest
     8   periods on shifts greater than ten hours, the maximum exposure was estimated at
     9   $2,675,000 (146,659 shifts x $18.24). As with the meal period claim, this claim was
    10   discounted by 50% for the CBA’s, and an additional 75% for certification
    11   difficulties to $334,383 (146,659 shifts x $18.25 x 50% x 25%).
    12           49.     Labor Code § 226 wage statement violation was calculated based on a
    13   derivative theory of liability at $1,279,000, by determining the number of pay
    14   periods in the one-year statute of limitations period applicable to penalties (25,580),
    15   and multiplying that number by the $50 penalty applicable for each pay period. As
    16   this claim was derivative, it would require prevailing on the underlying claims.
    17   However, Naranjo v. Spectrum, 40 Cal. App. 5th 444 (2019) recently held that
    18   unpaid meal break premiums do not entitle plaintiff to wage statement penalties.
    19   Accordingly, this claim was discounted by 75% to $319,750.
    20           50.     Waiting Time penalties were calculated by assuming each of the 758
    21   former employees were entitled to the maximum penalty of their regular rate of pay,
    22   multiplied by a 8.9-hour shift, inclusive of overtime pay, by 30 days.
    23           51.     Since it is unlikely that every former employee suffered unpaid wages
    24   and that such claims for unpaid overtime were subject to class certification obstacles
    25   and proof of the underlying claims, this claim was valued at $922,880 (758
    26   employees x $18.24 x 8 hours, .9 overtime hours, x 30 days x 75% discount).
    27           52.     In sum, the realistic and reasonable value of the Class’ underlying
    28   claims, as set forth above, totals an estimated $3,419,426.
                                                              16
         Declaration of Isam C. Khoury ISO Motion for Order Granting
         Preliminary Approval of Class Action Settlement               CASE NO. 5:19-cv-00641-GW (SHKx)
Case 5:19-cv-00641-GW-SHK Document 30-2 Filed 03/13/20 Page 18 of 92 Page ID #:424


     1           53.     Defendant presented formidable defenses and PAGA penalties are
     2   subject to judicial discretion. One court reduced the award of civil penalties by 90%.
     3   Carrington v. Starbucks (2018) 30 Cal. App. 5th 504, 529. PAGA penalties, 75%
     4   of which are awarded to the State of California, can also be highly discounted given
     5   a settlement of the underlying wage claims.
     6           54.     Plaintiff sought recovery of penalties for violations of Labor Codes
     7   201, 202, 203, 204, 226, 510, 512, 1174, 1197, and 1198, each of which was subject
     8   to a $50 or $100 penalty for each pay period in which a violation occurred. If
     9   Plaintiff could surmount this hurdle, arguments relating to trial manageability
    10   would continue to exist. Of course, Plaintiff must first prevail on the underlying
    11   Labor Code violations. Based on the risks, as well as judicial discretion, Plaintiff
    12   assessed a 75% discount to the potential PAGA penalties resulting in a realistic
    13   estimated value of $4,811,850.
    14           55.     If the Court were to reduce the $4,811,650 value by 90% as was done
    15   in Carrington, the maximum penalties would be $481,185.
    16           56.     Class Counsel will file a motion for reimbursement of litigation
    17   expenses of up to $20,000 and an award of fees not to exceed $750,000 (30% of
    18   GSA). The motion will detail hours expended and litigation expenses advanced.
    19           57.     There are 1,422 Class Members, making joinder impossible.
    20           58.     Class treatment is the superior method for resolving the claims of the
    21   Class and achieves judicial economy by avoiding multiple suits, and protects the
    22   rights of those who may be unable to present individual claims.
    23           I declare under penalty of perjury under the laws of the United States and the
    24   State of California that the foregoing is true and correct and that this Declaration was
    25   executed on March 13, 2020, in San Diego, California.
    26

    27                                                 /s/ Isam C. Khoury
    28                                                  Isam C. Khoury

                                                              17
         Declaration of Isam C. Khoury ISO Motion for Order Granting
         Preliminary Approval of Class Action Settlement                    CASE NO. 5:19-cv-00641-GW (SHKx)
Case 5:19-cv-00641-GW-SHK Document 30-2 Filed 03/13/20 Page 19 of 92 Page ID #:425


     1                                             ECF Certification
     2           Pursuant to Local Civil Rule 5-4.3.4(a)(2)(i), I hereby attest that I’ve obtained
     3   concurrence and authorization regarding the filing of this document from Isam C.
     4   Khoury, the signatory to this document.
     5

     6                                                     /s/ Diana M. Khoury
     7                                                           Diana M. Khoury

     8

     9
    10

    11

    12

    13

    14

    15

    16

    17

    18

    19

    20

    21

    22

    23

    24

    25

    26

    27

    28
                                                              18
         Declaration of Isam C. Khoury ISO Motion for Order Granting
         Preliminary Approval of Class Action Settlement                CASE NO. 5:19-cv-00641-GW (SHKx)
Case 5:19-cv-00641-GW-SHK Document 30-2 Filed 03/13/20 Page 20 of 92 Page ID #:426




                     EXHIBIT 1
Case 5:19-cv-00641-GW-SHK Document 30-2 Filed 03/13/20 Page 21 of 92 Page ID #:427




 1   COHELAN KHOURY & SINGER
 2   Michael D. Singer (SBN 115301)
       msinger@ckslaw.com
 3   Diana M. Khoury (SBN 128643)
 4     dkhoury@ckslaw.com
     Kristina De La Rosa (SBN 279821)
 5     kdelarosa@ckslaw.com
 6   605 C Street, Suite 200
     San Diego, CA 92101
 7   Telephone: (619) 595-3001/Facsimile: (619) 595-3000
 8   [Additional counsel listed on following page]
 9   Attorneys for Plaintiff JOSE CONTRERAS
10   and the Putative Class
11   LITTLER MENDELSON, P.C.
12   Rebecca M. Aragon (SBN 134496)
       raragon@littler.com
13   633 West Fifth Street, 63rd Floor
14   Los Angeles, CA 90071
     Telephone: (213) 443-4300/Facsimile: (213) 443-4299
15

16   [Additional counsel listed on following page]
     Attorneys for Defendant AMERICOLD LOGISTICS, LLC
17

18                         UNITED STATES DISTRICT COURT

19          CENTRAL DISTRICT OF CALIFORNIA – WESTERN DIVISION
20   JOSE CONTRERAS, on behalf of                 Case No. 5:19-cv-00641-GW (SHKx)
21
     himself and other similarly-situated         JOINT STIPULATION OF CLASS
     employees,                                   ACTION SETTLEMENT AND
22                                                RELEASE
                 Plaintiff,
23
           vs.
24
     AMERICOLD LOGISTICS, LLC, a
25   Delaware Limited Liability
26   Company; and DOES 1 through 10,
     inclusive,
27
                  Defendants.
28
                                                               Case No. 5:19-cv-00641-GW (SHKx)
                   JOINT STIPULATION OF CLASS ACTION SETTLEMENT AND RELEASE
                                        Exhibit 1 Page 19
Case 5:19-cv-00641-GW-SHK Document 30-2 Filed 03/13/20 Page 22 of 92 Page ID #:428




 1   LAW OFFICES OF SAHAG MAJARIAN II
 2   Sahag Majarian, II (SBN 146621)
       sahagii@aol.com
 3   18250 Ventura Blvd.
 4   Tarzana, CA 91356
     Telephone: (818) 609-0807/Facsimile: (818) 609-0892
 5

 6   Attorneys for Plaintiff JOSE CONTRERAS
     and the Putative Class
 7

 8   LITTLER MENDELSON, P.C.
     Britney N. Torres (SBN 287019)
 9   btorres@littler.com
10   500 Capitol Mall, Suite 2000
     Sacramento, CA 95814
11   Telephone: (916) 830-7200/Facsimile: (916) 561-0828
12
     Attorneys for Defendant AMERICOLD LOGISTICS, LLC
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                               1.             Case No. 5:19-cv-00641-GW (SHKx)
                   JOINT STIPULATION OF CLASS ACTION SETTLEMENT AND RELEASE
                                       Exhibit 1 Page 20
Case 5:19-cv-00641-GW-SHK Document 30-2 Filed 03/13/20 Page 23 of 92 Page ID #:429




 1   JOINT STIPULATION OF CLASS ACTION SETTLEMENT AND RELEASE
 2
                  This Joint Stipulation of Class Action Settlement and Release states the
 3
     proposed terms of the class action settlement of the above-entitled action. The terms
 4
     stated below are agreed to and binding on Plaintiff Jose Contreras and Defendant
 5
     Americold Logistics, LLC, (“Defendant” or “Americold”). Once approved by the
 6
     Court, the Settlement shall be binding under the terms stated herein on Plaintiff,
 7
     Americold, and the Class Members (as defined below).
 8

 9                            SUMMARY OF THE SETTLEMENT
10                The Parties herein, as stated in more detail in the terms and definitions
11   below, have agreed to settle on a class basis all claims asserted by Plaintiff for various
12   alleged violations of the California Labor Code and the Unfair Competition Law. The
13   class consists of all individuals employed by Americold in the State of California as
14   non-exempt employees during the class period defined below. The Parties conducted
15   mediation of this case on December 18, 2019 with Jeffrey Ross, after which the Parties
16   entered into a Memorandum of Understanding stating that all claims alleged herein, as
17   defined below, would be settled on a class basis for the maximum amount of Two
18   Million Five Hundred Thousand Dollars ($2,500,000.00), with no portion of the
19   settlement reverting back to Defendant. Of that settlement amount, Two Hundred
20   Thousand Dollars ($200,000) would be designated as PAGA Penalties under the Private
21   Attorneys General Act, seventy-five percent (75%) of which will be paid to the state of
22   California and twenty-five percent (25%) of which will be paid to members of the class
23   in accordance with the terms herein below.
24
                                          DEFINITIONS
25
           1.     The following definitions are applicable to this Settlement, in addition to
26
     other terms defined elsewhere in the Settlement:
27
                  a.       “Actions” shall mean the claims asserted in Contreras I and
28
                                                  2.              Case No. 5:19-cv-00641-GW (SHKx)
                       JOINT STIPULATION OF CLASS ACTION SETTLEMENT AND RELEASE
                                            Exhibit 1 Page 21
Case 5:19-cv-00641-GW-SHK Document 30-2 Filed 03/13/20 Page 24 of 92 Page ID #:430




 1   Contreras II, and all complaints on file in those cases and the Complaints filed in the
 2   above-captioned United States District Court, Central District of California, Case No.
 3   5:19-cv-00641-GW (SHKx).
 4                b.       “Attorneys’ Costs” means reasonable attorneys’ costs approved by
 5   the Court for Class Counsel’s litigation and resolution of the Actions incurred and to be
 6   incurred by Class Counsel in the Actions up to, but not to exceed, Twenty Thousand
 7   Dollars ($20,000.00). Attorneys’ Costs shall be paid to Class Counsel. The Attorneys’
 8   Costs shall be paid from the Gross Settlement Amount.
 9                c.       “Attorneys’ Fee Award” means the attorneys’ fees agreed upon by
10   the Parties and approved by the Court for Class Counsel’s litigation and resolution of
11   the Actions up to, but not to exceed, thirty percent (30%) of the Gross Settlement
12   Amount. Attorneys’ Fees shall be paid to Class Counsel from the Gross Settlement
13   Amount.
14                d.       “Class” and “Class Members” for purposes of this Settlement shall
15   be defined as: “All individuals employed by Americold in the State of California as
16   hourly non-exempt employees at any time during the Class Period. The persons
17   identified in this paragraph are “Class Members” and are collectively referred to as “the
18   Class.”
19                e.       “Class Counsel” shall mean Isam C. Khoury, Michael D. Singer,
20   Diana M. Khoury and Kristina De La Rosa of the Cohelan Khoury & Singer and Sahag
21   Majarian, II of Law Offices of Sahag Majarian II representing the Plaintiff in the
22   Actions.
23                f.       “Contreras I” means the lawsuit filed by Plaintiff in the Superior
24   Court of the State of California for the County of San Bernardino, Jose Contreras, on
25   behalf of himself and other similarly-situated employees, Plaintiff v. Americold
26   Logistics, LLC, Defendant, originally filed as Case No. CIVDS1905720.
27                g.       “Contreras II” means the lawsuit filed by Plaintiff in the Superior
28
                                                  3.               Case No. 5:19-cv-00641-GW (SHKx)
                       JOINT STIPULATION OF CLASS ACTION SETTLEMENT AND RELEASE
                                            Exhibit 1 Page 22
Case 5:19-cv-00641-GW-SHK Document 30-2 Filed 03/13/20 Page 25 of 92 Page ID #:431




 1   Court of the State of California for the County of San Bernardino, Jose Contreras v.
 2   Americold Logistics, LLC, originally filed as Case No. CIVDS1913523 under the
 3   Private Attorneys General Act (“PAGA”).
 4                h.       “Class Period” shall mean the time period from February 22, 2015
 5   through 120 days after the date of mediation (December 18, 2019) or the date of
 6   preliminary approval of the class settlement, whichever date is earlier (“Class Period”).
 7                i.       “Class Representative Service Award” shall mean an award up to,
 8   but not to exceed, Ten Thousand Dollars ($10,000.00) to Plaintiff in recognition of
 9   Plaintiff’s effort and work in prosecuting the Actions on behalf of Class Members, risks
10   undertaken for the payment of costs in the event of loss, and the giving of general release
11   of all claims. The Class Representative Service Award shall be paid from the Gross
12   Settlement Amount.
13                j.       “The Court” shall mean the United States District Court, Central
14   District of California, The Honorable George H. Wu presiding, Case No. 5:19-cv-
15   00641-GW (SHKx).
16                k.       “Defendant” or “Americold” shall mean Defendant Americold
17   Logistics, LLC.
18                l.       “Effective Date” shall be thirty-three (33) calendar days from the
19   entry of the Order Granting Final Approval, as attached in Exhibit D and described
20   below. However, if an appeal is filed within thirty (30) days of the Order Granting Final
21   Approval, then the Effective Date shall be the latest of: (i) the date of final affirmance
22   of the Order Granting Final Approval; (ii) the expiration of the time for a petition for
23   writ of certiorari to review Order Granting Final Approval if affirmed and, if the
24   certiorari is granted, the date of final affirmance of the Order Granting Final Approval
25   following review pursuant to that grant; or (iii) the date of final dismissal of any appeal
26   from the Order Granting Final Approval or the final dismissal of any proceeding on
27   certiorari to review the Order Granting Final Approval that has the effect of confirming
28
                                                  4.               Case No. 5:19-cv-00641-GW (SHKx)
                       JOINT STIPULATION OF CLASS ACTION SETTLEMENT AND RELEASE
                                            Exhibit 1 Page 23
Case 5:19-cv-00641-GW-SHK Document 30-2 Filed 03/13/20 Page 26 of 92 Page ID #:432




 1   the Order Granting Final Approval.
 2                m.       “Employer Taxes” means Americold’s share of employer-sided
 3   payroll taxes to be paid on that portion of the Class Member’s Individual Settlement
 4   Payment (as defined below in Paragraph 35) characterized as wages, i.e. FICA, FUTA,
 5   payroll taxes, and/or any similar tax or charge. The Employer Taxes will be paid outside
 6   of and in addition to the Gross Settlement Amount.
 7                n.       “Gross Settlement Amount” (or “GSA”) shall mean the maximum
 8   non-reversionary amount of Two Million Five Hundred Thousand Dollars
 9   ($2,500,000.00) payable by Americold as provided for by this Agreement.
10                o.       “Individual Settlement Payment” means the amount each Class
11   Member shall be entitled to receive pursuant to the Settlement as long as they do not
12   request to be excluded from the Settlement. This payment will include compensation
13   pursuant to the terms of this Agreement for all Work Weeks worked during the Class
14   Period and the number of Pay Periods worked during the PAGA Period.
15                p.       “LWDA Payment” means the seventy-five percent (75%) portion of
16   the PAGA Penalties to be paid to the California Labor and Workforce Development
17   Agency pursuant to the PAGA.
18                q.       “Net Settlement Amount” shall mean the Gross Settlement Amount
19   less (a) the Class Representative Service Award, (b) Settlement Administration Costs,
20   (c) Attorneys’ Fees Award, (d) Attorneys’ Costs, and the (e) LWDA Payment.
21                r.       “Notice Packet” shall mean the Notice of Proposed Class Action
22   Settlement substantially in the form attached as Exhibit A, mailed together with the
23   Change of Address Form attached as Exhibit B, and pre-printed return envelope by the
24   Administrator;
25                s.       “Parties” shall mean collectively, Plaintiff and Defendant.
26                t.       “Plaintiff” and “Class Representative” shall mean Plaintiff Jose
27   Contreras.
28
                                                  5.                Case No. 5:19-cv-00641-GW (SHKx)
                       JOINT STIPULATION OF CLASS ACTION SETTLEMENT AND RELEASE
                                            Exhibit 1 Page 24
Case 5:19-cv-00641-GW-SHK Document 30-2 Filed 03/13/20 Page 27 of 92 Page ID #:433




 1               u.       “PAGA” shall mean the Private Attorneys General Act of 2004,
 2   California Labor Code section 2698, et seq.
 3               v.       “PAGA Member(s)” means those Class Members who worked any
 4   time during the PAGA Period.
 5               w.       “PAGA Penalties” means civil penalties under the PAGA agreed
 6   upon by the Parties and approved by the Court up to, but not to exceed, Two Hundred
 7   Thousand Dollars ($200,000), seventy-five percent (75%) of which will be paid to the
 8   California Labor and Workforce Development Agency (“LWDA Payment”), and the
 9   remaining twenty-five percent (25%) shall be part of the Net Settlement Amount to be
10   distributed proportionately to PAGA Members who do not return a request to be
11   excluded from the Action.
12               x.       “PAGA Period” means that period of time from February 22, 2018
13   to the earlier of the date of preliminiary approval or One Hundred Twenty (120) days
14   from the date of mediation (December 18, 2019) in which PAGA Members worked.
15   PAGA Members were issued wage statements/pay checks every 14 days during the
16   PAGA Period.
17               y.       “Participating Class Member(s)” means any Class Member who
18   does not return a valid and timely request to be excluded from the Settlement. All
19   Participating Class Members will be mailed their Individual Settlement Payment
20   without the need to return a claim form.
21               z.       “Response Deadline” means the deadline by which Class Members
22   must postmark and return to the Administrator signed, dated, and timely requests for
23   exclusion from the Settlement, objections to the Settlement and/or disputes concerning
24   the number of Weeks Worked during the Class Period and/or number Pay Periods
25   worked during the PAGA Period. The Response Deadline will be forty-five (45)
26   calendar days from the initial mailing of the Notice Packets by the Settlement
27   Administrator, unless the 45th day falls on a Sunday or Federal holiday, in which case
28
                                                 6.              Case No. 5:19-cv-00641-GW (SHKx)
                      JOINT STIPULATION OF CLASS ACTION SETTLEMENT AND RELEASE
                                           Exhibit 1 Page 25
Case 5:19-cv-00641-GW-SHK Document 30-2 Filed 03/13/20 Page 28 of 92 Page ID #:434




 1   the Response Deadline will be extended to the next day on which the U.S. Postal Service
 2   is open. The Response Deadline will be extended fifteen (15) calendar days for any
 3   Class Member who is re-mailed a Notice Packet by the Settlement Administrator, unless
 4   the 15th day falls on a Sunday or Federal holiday, in which case the Response Deadline
 5   will be extended to the next day on which the U.S. Postal Service is open. The Response
 6   Deadline may also be extended by express agreement between Class Counsel and
 7   Defendant.
 8                 aa.    “Released Claims” means any and all claims, debts, rights,
 9   demands, obligations or liabilities of every nature and description, whether known or
10   unknown, for damages, premiums, penalties, liquidated damages, punitive damages,
11   interest, attorneys’ fees, litigation costs, restitution, or equitable relief alleged, in whole
12   or in part, in the Actions (based on the facts alleged in the complaint in either Contreras
13   I and/or Contreras II, or the letter to the Labor and Workforce Development Agency)
14   arising during the Class Period on behalf of Class Members, including without
15   limitation: (i) failure to pay compensation for all hours worked, (ii) failure to separately
16   pay for all non-productive time, (iii) failure to provide, advise, and inform employees
17   of their right to take meal periods, (iv) failure to authorize, permit, advise, and inform
18   employees of their right to take rest periods, (v) failure to pay for rest periods,
19   (vi) failure to pay minimum wages and vacation wages, (vii) failure to issue accurate
20   itemized wage statements, (viii) waiting time penalties, (ix) violations of and civil
21   penalties set forth in California Labor Code §§ 200, 201, 202, 203, 204, 210, 218.5,
22   221, 222, 223, 225.5, 226, 226.3, 226.7, 510, 512, 558, 1174, 1174.5, 1194, 1197,
23   1197.1, and 1198; (x) violations of the PAGA (xi) violations of California Business &
24   Professions Code § 17200 et seq.; (xii) violations of California Code of Regulations,
25   Title 8, section 11090 et seq.; (xiii) violations of IWC Wage Orders, including without
26   limitation IWC Wage Orders 9-1998, 9-2000 and 9-2001; (xiv) as it relates to the
27   underlying Labor Code claims referenced above, interest, attorneys’ fees and costs, for
28
                                                   7.                 Case No. 5:19-cv-00641-GW (SHKx)
                     JOINT STIPULATION OF CLASS ACTION SETTLEMENT AND RELEASE
                                             Exhibit 1 Page 26
Case 5:19-cv-00641-GW-SHK Document 30-2 Filed 03/13/20 Page 29 of 92 Page ID #:435




 1   the duration of the Class Period. The release of the foregoing claims and definition of
 2   Released Claims extends to all theories of relief regardless of whether the claim is, was
 3   or could have been alleged as separate claims, causes of action, lawsuits or based on
 4   other theories of relief, whether under federal law, California law or any state law or
 5   common law (including, without limitation, as violations of the California Labor Code,
 6   the Wage Orders, applicable regulations, California’s Business and Professions Code
 7   section 17200), any and all claims under the Fair Labor Standards Act and any benefits
 8   under any benefit plan, program or policy sponsored or maintained by the Company,
 9   including, but not limited to the Employee Retirement Income Security Act, 29 U.S.C.
10   §1001, et seq., but not vested benefits under any pension or 401(k) plan or other ERISA-
11   governed benefit plan. “Released Claims” includes all types of relief available for the
12   above-referenced claims, including any claims for damages, restitution, losses,
13   premiums, penalties, fines, liens, attorneys’ fees, costs, expenses, debts, interest,
14   injunctive relief, declaratory relief, or liquidated damages.
15                bb.     “Released Parties” means Americold, its past, present, and future
16   parents, subsidiaries, divisions, and affiliates and their respective past, present, and
17   future officers, directors, employees, partners, shareholders, owners, agents, vendors,
18   affiliates, insurers, legal representatives, attorneys and all of their successors (including
19   persons or entities who may acquire them in the future), assigns, representatives, heirs,
20   executors, and administrators and all other persons acting by, through, under or in
21   concert with them that could be liable.
22                cc.    “Settlement” or “Agreement” or “Settlement Agreement” shall
23   mean this Joint Stipulation of Class Action Settlement and Release.
24                dd.    “Settlement Administrator” means ILYM Group, Inc., or any other
25   third-party class action settlement administrator agreed to by the Parties and approved
26   by the Court for the purposes of administering this Settlement.
27                ee.    “Settlement Administration Costs” means the costs allocated from
28
                                                  8.                 Case No. 5:19-cv-00641-GW (SHKx)
                     JOINT STIPULATION OF CLASS ACTION SETTLEMENT AND RELEASE
                                            Exhibit 1 Page 27
Case 5:19-cv-00641-GW-SHK Document 30-2 Filed 03/13/20 Page 30 of 92 Page ID #:436




 1   the Gross Settlement Amount to pay for administration of the settlement, as described
 2   in this Agreement, including required tax calculations and tax reporting to the
 3   appropriate governmental entities in connection with the Individual Settlement
 4   Payments (as defined below), issuing of 1099 and W-2 IRS Forms, address updates
 5   through the National Change of Address database (prior to the mailing of the Notice
 6   Packets, distributing Notice Packets, skip-tracing Notice Packets returned as
 7   undeliverable, calculating and distributing the Individual Settlement Payments, weekly
 8   status reports, resolving disputed claims with the aid of the Parties’ counsel, and
 9   providing all reports and declarations deemed necessary by the Parties in an amount not
10   to exceed $20,000.
11                  ff.      “Work Week” or “Week Worked” means any week in which a
12   Class Member or PAGA Member worked one day in that week during the Class Period
13   or PAGA Period, respectively, excepting those dates/times taken for vacations and
14   leaves of absences.
15
                              TERMS OF THE CLASS SETTLEMENT
16

17         1.       Gross Settlement Amount. Americold shall pay the Gross Settlement
18   Amount to resolve the Actions on a class-wide basis.             In addition to the Gross
19   Settlement Amount, Americold shall pay the Employer Taxes due on the portion of the
20   Individual Settlement Payments allocated to wages. Under no circumstances shall
21   Americold be obligated to pay any more than the Gross Settlement Amount and the
22   Employer Taxes.
23          2.      Allocation of the Gross Settlement Amount. From the Gross Settlement
24   Amount, and subject to the approval of the Court, the Parties agree to the following
25   allocations:
26                  a.       Class Representative Service Award. Plaintiff shall be paid a Class
27   Representative Service Award of up to $10,000 in recognition of Plaintiff’s effort and
28
                                                    9.               Case No. 5:19-cv-00641-GW (SHKx)
                         JOINT STIPULATION OF CLASS ACTION SETTLEMENT AND RELEASE
                                              Exhibit 1 Page 28
Case 5:19-cv-00641-GW-SHK Document 30-2 Filed 03/13/20 Page 31 of 92 Page ID #:437




 1   work in prosecuting the Actions on behalf of Class Members, and undertaking the
 2   burdens and risks for the payment of costs in the event of loss. The Class Representative
 3   Service Award shall be paid in addition to Plaintiff’s Individual Settlement Payment
 4   for which Plaintiff must give a general release of all claims against Americold. Plaintiff
 5   shall be solely and legally responsible to pay any and all applicable taxes on his Class
 6   Representative Service Award. Any portion of the Class Representative Service Award
 7   not awarded to Plaintiff shall remain with the Net Settlement Amount.
 8                b.       Settlement Administration Costs. The Settlement Administrator
 9   shall be paid “Settlement Administration Costs” in an amount not to exceed $20,000;
10                c.       Attorneys’ Fee Award. Class Counsel shall be paid an Attorneys’
11   Fee Award of up to $750,000, thirty (30) percent of the Gross Settlement Amount;
12                d.       Attorneys’ Costs.     Class Counsel shall be paid an award for
13   reimbursement of their Attorneys’ Costs in an amount of up to $20,000;
14                e.       PAGA Penalties. PAGA Penalties of $150,000 (75% of $200,000)
15   shall be paid to the LWDA and $50,000 (25% of $200,000) to those Participating Class
16   Members who have worked during pay periods in the PAGA Period.
17         2.     Allocation of the Net Settlement Amount. The Net Settlement Amount
18   estimated at $1,500,000 shall be allocated to Participating Class Members based on the
19   formula described below. Any portion of the Class Representative Service Award, the
20   Settlement Administration Costs, the Attorneys’ Fees Award, the Attorneys’ Cost,
21   and/or the LWDA Payment not approved by the Court shall be included in the Net
22   Settlement Amount. No portion of the Net Settlement Amount shall revert to or be
23   retained by Americold under any circumstance. The entire Net Settlement Amount shall
24   be distributed to Participating Class Members on a proportionate basis as follows:
25                a.       Work Week Rate. For each member of the Class, Americold shall
26   determine the number of Work Weeks during the Class Period based on its business and
27   payroll records. For calculation purposes, a partial workweek shall be considered the
28
                                                 10.              Case No. 5:19-cv-00641-GW (SHKx)
                       JOINT STIPULATION OF CLASS ACTION SETTLEMENT AND RELEASE
                                            Exhibit 1 Page 29
Case 5:19-cv-00641-GW-SHK Document 30-2 Filed 03/13/20 Page 32 of 92 Page ID #:438




 1   same as a full workweek. The Administrator shall tabulate the aggregate number of
 2   Work Weeks worked by all Class Members and divide the Net Settlement Amount, less
 3   the 25% of the PAGA Penalties, by that aggregate number to arrive at the Work Week
 4   Rate.
 5                b.       Pay Period Rate.      Americold shall determine for each PAGA
 6   Member, the number of Pay Periods, if any, worked during the PAGA Period based on
 7   its business and payroll records. The Administrator shall tabulate the aggregate number
 8   of Pay Periods and divide the remaining 25% of the PAGA Penalties, i.e., $50,000 by
 9   the aggregate number of Pay Periods to arrive at the Pay Period Rate.
10                c.       Individual Settlement Payments. Participating Class Members shall
11   receive an Individual Settlement Payment representing payment for all Work Weeks
12   worked during the Class Period, and for all Pay Periods, if any, worked during the
13   PAGA Period, at the rates calculated in the preceding paragraphs. In the event that a
14   Class Member or PAGA Member should dispute the information upon which his or her
15   Individual Settlement Payment is calculated, and it is determined by the Administrator
16   from the information and/or documentation provided by that Class or PAGA Member,
17   that an amount more than that initially calculated is payable to any Participating Class
18   Member pursuant to the Settlement, that additional amount will be paid from the Gross
19   Settlement Amount. In no event shall Americold ever be required to pay any amount
20   greater than the Gross Settlement Amount and the Employer Taxes.
21           3.   No Credit Toward Benefit Plans.               Unless otherwise required by any
22   applicable benefit plan, the Individual Settlement Payments made to Settlement Class
23   Members, as well as any other payments made pursuant to this Settlement, shall not be
24   construed as compensation for nor utilized to calculate any additional benefits under
25   any benefit plans to which any Class Members may otherwise be eligible, including,
26   but not limited to profit-sharing plans, bonus plans, 401(k) plans, stock purchase plans,
27   vacation plans, sick leave plans, PTO plans, and any other benefit plan. Unless
28
                                                 11.                   Case No. 5:19-cv-00641-GW (SHKx)
                       JOINT STIPULATION OF CLASS ACTION SETTLEMENT AND RELEASE
                                            Exhibit 1 Page 30
Case 5:19-cv-00641-GW-SHK Document 30-2 Filed 03/13/20 Page 33 of 92 Page ID #:439




 1   otherwise required by any applicable benefit plan, this Settlement shall not affect any
 2   rights, contributions, or amounts to which any Class Members may be entitled under
 3   any benefit plans.
 4
                 SUMMARY OF THE LITIGATION AND SETTLEMENT
 5

 6         4.     On February 22, 2019, Plaintiff Jose Contreras filed Contreras I on behalf
 7   of himself and a putative class. Plaintiff alleged causes of action against Americold for:
 8   (1) Failure to Pay Minimum Wages; (2) Failure to Pay Overtime Wages; (3) Failure to
 9   Pay All Vacation Wages; (4) Failure to Provide Meal Periods; (5) Failure to Provide
10   Accurate Itemized Wage Statements; (6) Failure to Pay Wages Timely to Terminated
11   Employees; and (7) Unfair Competition Law Claim. Plaintiff sought to represent all
12   individuals employed by Americold in the State of California as non-exempt employees
13   at any time from February 22, 2015 through trial of Contreras I.
14         5.     On April 9, 2019, Americold answered the complaint in Contreras I. On
15   April 10, 2019, Americold removed Contreras I from state court to federal court.
16         6.     On May 2, 2019, Plaintiff Jose Contreras filed a second lawsuit against
17   Americold, Contreras II. Plaintiff filed this lawsuit on behalf of current and former non-
18   exempt employees of Americold, Plaintiff alleged causes of action under the PAGA for:
19   (1) Failure to Pay Minimum, Regular, and Overtime Wages; (2) Failure to Provide Meal
20   Periods; (3) Failure to Pay Accrued Vacation Wages and Unlawful Deductions; (4)
21   Failure to Provide Proper Wage Statements; (5) Failure to Timely Pay Wages Earned
22   Each Pay Period Upon Cessation of Employment; and (6) Failure to Provide Written
23   Notice Required by Labor Code section 2810.5.
24         7.     On June 17, 2019, pursuant to a joint stipulation, the above-captioned
25   District Court granted Plaintiff permission to file a First Amended Complaint in
26   Contreras I, effectively incorporating Contreras II into Contreras I. Plaintiff filed a
27   First Amended Complaint including the following causes of action: (1) Failure to Pay
28
                                                12.               Case No. 5:19-cv-00641-GW (SHKx)
                    JOINT STIPULATION OF CLASS ACTION SETTLEMENT AND RELEASE
                                           Exhibit 1 Page 31
Case 5:19-cv-00641-GW-SHK Document 30-2 Filed 03/13/20 Page 34 of 92 Page ID #:440




 1   Minimum and Wages; (2) Failure to Pay Overtime Wages; (3) Failure to Provide Meal
 2   Periods; (4) Failure to Provide Rest Periods; (5) Failure to Provide Accurate Itemized
 3   Wage Statements; (6) Failure to Pay Wages Timely to Terminated Employees; (7)
 4   Unfair Competition Law Claim; (8) Civil Penalties Under the PAGA for Failure to Pay
 5   Minimum and/or Overtime Wages; (9) Civil Penalties Under the PAGA for Unlawful
 6   Deductions; (10) Civil Penalties Under the PAGA for Failure to Provide Meal Periods;
 7   (11) Civil Penalties Under the PAGA for Failure to Provide Proper Wage Statements;
 8   (12) Civil Penalties Under the PAGA for Failure to Timely Pay Wages Earned Each
 9   Pay Period Upon Termination of Employment; and (13) Civil Penalties Under the
10   PAGA for Failure to Provide Written Notice Required by Labor Code section 2810.5.
11           8.    Contreras II was dismissed pursuant to Plaintiff’s request on June 25,
12   2019.
13           9.    Class Counsel conducted informal discovery in the present case, and have
14   diligently pursued an investigation and litigation of the claims of Plaintiff and the
15   putative Class Members. The Parties recognize the issues in the Actions will likely only
16   be resolved with further extensive and costly proceedings; recognize that further
17   litigation shall cause inconvenience, distraction, disruption, delay and expense
18   disproportionate to the potential benefits of litigation; and recognize the risk and
19   uncertainty of the outcome inherent in any litigation. Based on their own independent
20   investigation and evaluation, Class Counsel is of the opinion that the Settlement with
21   Americold for the consideration and on the terms of this Settlement is fair, reasonable,
22   and adequate and is in the best interest of the Class in light of all known facts and
23   circumstances, including the risk of significant delay and defenses asserted by
24   Americold. While Americold specifically denies all liability in the Actions, it has
25   agreed to enter into this Settlement to avoid the cost and business disruption associated
26   with further defense of the Actions.
27           10.   The Parties participated in a mediation of this case on December 18, 2019
28
                                                 13.              Case No. 5:19-cv-00641-GW (SHKx)
                     JOINT STIPULATION OF CLASS ACTION SETTLEMENT AND RELEASE
                                            Exhibit 1 Page 32
 Case 5:19-cv-00641-GW-SHK Document 30-2 Filed 03/13/20 Page 35 of 92 Page ID #:441




 1   with Jeffrey Ross, at which time the Parties settled the Actions. The Parties have agreed
 2   to fully, finally, and forever compromise and settle all claims asserted in the Actions.
 3   To achieve a complete release of Americold, each Class Member will be informed that
 4   in exchange for their Individual Settlement Payment, the Participating Class Member
 5   will release the Released Claims as against the Released Parties.
 6
                  PRELIMINARY APPROVAL OF THE SETTLEMENT
 7

 8         11.    Preliminary Approval: Upon execution of this Settlement, Plaintiff shall
 9   file a Motion for Order Granting Preliminary Approval of the Class Action Settlement
10   which requests the following: (i) preliminary approval of the Settlement, subject only
11   to the objections of Settlement Class Members and final review by the Court; (ii)
12   conditional certification of a class for purposes of settlement only; (iii) a schedule for
13   final approval hearing regarding the proposed Settlement, including payment of
14   Attorneys’ Fees and Attorneys’ Costs, and Class Representative Service Award;
15   (iv) approval as to form and content of the proposed Notice Packet; (v) a schedule for
16   the procedures for the Response Deadline; and (vi) a schedule for the mailing of the
17   Notice Packet by first class mail to the Class Members, as substantially reflected in the
18   proposed Order Granting Preliminary Approval, attached as Exhibit “C”. Plaintiff’s
19   Counsel will provide counsel for Defendant with a draft of the motion for preliminary
20   approval at least seven (7) business days before it is filed with the Court for Defendant’s
21   review and input. Defendant shall not oppose the Preliminary Approval Motion and
22   may, in its sole option, file a declaration of non-opposition. Concurrently with the filing
23   of the Preliminary Approval Motion, counsel for Plaintiff shall submit a copy of this
24   Agreement to the LWDA, and provide proof of said submission to the Court and counsel
25   for Defendant.
26         12.    Within ten (10) days of filing the Preliminary Approval Motion,
27   Defendant shall, in compliance with the Class Action Fairness Act, 28 U.S.C. § 1715,
28
                                                14.                Case No. 5:19-cv-00641-GW (SHKx)
                      JOINT STIPULATION OF CLASS ACTION SETTLEMENT AND RELEASE
                                           Exhibit 1 Page 33
 Case 5:19-cv-00641-GW-SHK Document 30-2 Filed 03/13/20 Page 36 of 92 Page ID #:442




 1   serve written notice of the proposed Settlement on the U.S. Attorney General and the
 2   appropriate California state official, along with the appropriate state official in every
 3   state where a Class Member resides.
 4            13.   Class Action Certification for Settlement Purposes Only. The Parties agree
 5   to stipulate to certification of the Class for purposes of the Settlement only. If, for any
 6   reason, the Settlement is not approved, the stipulation to certification shall be void. The
 7   Parties further agree that certification for purposes of the Settlement is not an admission
 8   that class action certification is proper under the standards applied to contested
 9   certification motions and that this Settlement shall not be admissible in this or any other
10   proceeding as evidence that either: (i) a class action should be certified or (ii) Americold
11   is liable to Plaintiff or any Class Member, other than according to the Settlement’s
12   terms.
13
                              SETTLEMENT ADMINISTRATION
14

15            14.   Settlement Administrator. The Parties each represent that they do not have
16   any financial interest in the Settlement Administrator or otherwise have a relationship
17   with the Settlement Administrator that could create a conflict of interest.
18            15.   Class Data. Within 14 days of the Order Granting Preliminary Approval,
19   Americold shall provide to the Settlement Administrator for each identifiable member
20   of the Class the following information: name, address, social security number,
21   telephone numbers, dates of employment, and the number of Work Weeks worked
22   during the Class Period and the number of Pay Periods worked during the PAGA Period
23   (“Class Data List”). The Class Data List and information shall remain confidential.
24   The Settlement Administrator shall only use this information to facilitate notice,
25   administration of the Settlement, and for distribution of Individual Settlement Payments
26   to Participating Class Members. The Parties agree to cooperate in the administration of
27   the Settlement and to make all reasonable efforts to control and minimize the costs and
28
                                                 15.                Case No. 5:19-cv-00641-GW (SHKx)
                      JOINT STIPULATION OF CLASS ACTION SETTLEMENT AND RELEASE
                                            Exhibit 1 Page 34
 Case 5:19-cv-00641-GW-SHK Document 30-2 Filed 03/13/20 Page 37 of 92 Page ID #:443




 1   expenses incurred in administration of the Settlement.
 2        16.     Duty to Protect Class Data. The Settlement Administrator shall represent
 3   and warrant that it shall: (i) provide reasonable and appropriate administrative, physical
 4   and technical safeguards for the Class Data list that it receives from Americold; (ii) not
 5   disclose the Class Data list to Class Counsel, Named Plaintiff, any party or third parties,
 6   including agents or subcontractors, without Americold’s consent and keep the Class
 7   Data list confidential; (iii) not disclose or otherwise use the Class Data other than to
 8   carry out its duties as set forth herein; and (iv) promptly provide Americold with notice
 9   if it becomes aware that the Class Data list becomes subject to unauthorized access, use,
10   or disclosure.
11         17.    Confirmation of Contact Information in the Class Lists. Following receipt
12   of the Class Data list from Americold, and prior to mailing, the Settlement
13   Administrator shall perform a search of the National Change of Address Database to
14   update and correct stale Class Member addresses. If any Notice Packet is returned to
15   the Settlement Administrator as non-deliverable on or before the Response Deadline,
16   within three days of its receipt, the Settlement Administrator shall send it promptly via
17   regular First-Class U.S. Mail to the forwarding address affixed thereto and the
18   Settlement Administrator shall indicate the date of such re-mailing on the Notice Packet.
19   If no forwarding address is provided, the Settlement Administrator shall promptly
20   attempt to determine the correct address by using a skip-trace, or other search using the
21   name, address and/or social security number of the Class Member involved, and shall,
22   within three days of learning the correct address, re-mail the Notice Packet. Should a
23   Notice Packet associated with a currently employed Class Member be returned to the
24   Administrator, it shall immediately inform Americold to obtain a more current mailing
25   address for that Class Member to re-mail the Notice Packet.
26         18.    Notice by First-Class U.S. Mail. Within fourteen (14) business days
27   following Americold’s provision of the Class Data List to the Settlement Administrator
28
                                                16.                Case No. 5:19-cv-00641-GW (SHKx)
                      JOINT STIPULATION OF CLASS ACTION SETTLEMENT AND RELEASE
                                           Exhibit 1 Page 35
 Case 5:19-cv-00641-GW-SHK Document 30-2 Filed 03/13/20 Page 38 of 92 Page ID #:444




 1   as set forth in Paragraph 17, supra, the Administrator shall mail the individualized
 2   Notice Packet by First Class U.S. Mail. Each individualized Notice of Class Action
 3   Settlement (“Notice” – Exhibit “A”) shall include the Class Member’s dates of
 4   employment and the number of Weeks Worked during the Class Period, and the number
 5   of Pay Periods worked during the PAGA Period, and the estimated Individual
 6   Settlement Payment amount. The Notice will also inform the Class that if they do not
 7   return a valid and timely Request for Exclusion from the Settlement, each will be mailed
 8   their Individual Settlement Payment to the address on file with the Administrator. The
 9   Notice also informs the Class of the manner and deadline to submit (1) requests for
10   exclusion from the Settlement, (2) objections to the Settlement; and (3) disputes
11   concerning the number of Weeks Worked during the Class Period or the number of Pay
12   Periods worked during the PAGA Period. The Notice further informs the Class of the
13   claims to be released if they do not request to be excluded, and the date, time, and place
14   set for the Final Approval Hearing.
15         19.    Disputed Workweek and/or Pay Period Information. Class Members shall
16   have an opportunity to dispute the information upon which their Individual Settlement
17   Payment will be calculated, which will be included in their Notice Packets. To the
18   extent Class Members dispute their employment dates, the number of Weeks Worked
19   during the Class Period or the number of Pay Periods Class Members may produce
20   evidence to the Settlement Administrator showing that such information is inaccurate.
21   The deadline to submit such a dispute is the Response Deadline. The dispute must:
22   (i) set forth the name, address, telephone number and last four digits of the social
23   security number of the Class Member submitting the dispute; (ii) be signed by the Class
24   Member; (iii) be timely returned to the Settlement Administrator; (iv) clearly state the
25   reason(s) that the Class Member disputes the information provided ontained in the
26   Notice Packet; and (v) be postmarked on or before the Response Deadline. The
27   Settlement Administrator shall decide the dispute.        Americold’s records shall be
28
                                                17.               Case No. 5:19-cv-00641-GW (SHKx)
                    JOINT STIPULATION OF CLASS ACTION SETTLEMENT AND RELEASE
                                           Exhibit 1 Page 36
Case 5:19-cv-00641-GW-SHK Document 30-2 Filed 03/13/20 Page 39 of 92 Page ID #:445




 1   presumed correct, but the Settlement Administrator shall evaluate the evidence
 2   submitted by the Class Member and shall make the final decision as to the merits of the
 3   dispute. All disputes shall be decided within ten (10) business days of the Response
 4   Deadline.
 5         20.    Request for Exclusion Procedures. Any Class Member wishing to opt-out
 6   from the Settlement must sign and postmark a written Request for Exclusion to the
 7   Settlement Administrator, in the manner set forth in the Notice, by the Response
 8   Deadline. The Request for Exclusion must: (i) set forth the name, address, telephone
 9   number and last four digits of the social security number of the Class Member
10   requesting the exclusion; (ii) be signed by the Class Member; (iii) be timely returned to
11   the Settlement Administrator; (iv) clearly state that the Class Member does not wish to
12   be included in the Settlement and does not wish to receive any payment or other benefits
13   therefrom; and (v) be postmarked on or before the Response Deadline. The postmark
14   date shall be the exclusive means to determine whether a Request for Exclusion has
15   been timely submitted. No Request for Exclusion may be made on behalf of a group of
16   Class Members.     Pay Periods and Weeks Worked by Class Members who have
17   submitted a valid and timely Request for Exclusion shall be deducted from the aggregate
18   number of Weeks Worked and Pay Periods.
19         21.    Defective Submissions. If a Class Member’s Request for Exclusion is
20   defective as to any of the requirements listed herein, that Class Member shall be given
21   an opportunity to cure the defect(s). The Settlement Administrator shall mail the Class
22   Member a cure letter within three (3) business days of receiving the defective
23   submission to advise the Class Member that his or her submission is defective and that
24   the defect must be cured to render the Request for Exclusion valid. The Class Member
25   shall have until (i) the Response Deadline or (ii) ten (10) calendar days from the date of
26   the cure letter, whichever date is later, to postmark a revised Request for Exclusion. If
27   the revised Request for Exclusion is not postmarked within that period, it shall be
28
                                                18.               Case No. 5:19-cv-00641-GW (SHKx)
                    JOINT STIPULATION OF CLASS ACTION SETTLEMENT AND RELEASE
                                           Exhibit 1 Page 37
 Case 5:19-cv-00641-GW-SHK Document 30-2 Filed 03/13/20 Page 40 of 92 Page ID #:446




 1   deemed untimely. Class Members shall be limited to one cure letter advising them of
 2   the defect. A Class Member who submits an invalid or untimely request to be excluded
 3   will remain a Class Member, will receive their Settlement Share, and be bound by the
 4   releases and judgment entered. The invalid and untimely request for exclusion shall be
 5   deemed null and void.
 6         22.    Objection Procedures. To object to the Settlement, a Class Member must
 7   postmark a valid Notice of Objection to the Settlement Administrator on or before the
 8   Response Deadline. The Notice of Objection must be signed by the Class Member and
 9   contain all information required by this Settlement and as set forth in the Notice of Class
10   Action Settlement. For the Notice of Objection to be valid, it must include: (i) the
11   objector’s full name, signature, address, and telephone number; (ii) a written statement
12   of all grounds for the objection accompanied by any legal support for such objection;
13   (iii) copies of any papers, briefs, or other documents upon which the objection is based;
14   and (iv) a statement whether the objector intends to appear at the Final Approval
15   Hearing. The postmark date shall be deemed the exclusive means for determining that
16   the Notice of Objection is timely. Any Class Member who does not submit a timely
17   written objection to the Settlement, or who fails to otherwise comply with the specific
18   and technical requirements of this Paragraph as provided in the Notice, shall be
19   foreclosed from objecting to the Settlement and seeking any adjudication or review of
20   the Settlement, by appeal or otherwise. Class Members who postmark timely Notices
21   of Objection shall have a right to appear at the Final Approval Hearing in order to have
22   their objections heard by the Court. At no time shall any of the Parties or their counsel
23   seek to solicit or otherwise encourage Class Members to submit written objections to
24   the Settlement or appeal from the Final Approval and Judgment. Class Counsel shall
25   not represent any Class Members with respect to any such objections to this Settlement.
26   The Parties shall file all Notices of Objection, valid or invalid, timely or untimely, with
27   the Court in advance of the Final Approval/Settlement Fairness Hearing. If the Court
28
                                                19.                Case No. 5:19-cv-00641-GW (SHKx)
                    JOINT STIPULATION OF CLASS ACTION SETTLEMENT AND RELEASE
                                           Exhibit 1 Page 38
Case 5:19-cv-00641-GW-SHK Document 30-2 Filed 03/13/20 Page 41 of 92 Page ID #:447




 1   overrules the Class Member’s objection, or if the Court approves the Settlement despite
 2   any objections, the Class Member will be deemed to be a Participating Class Member
 3   and will be bound by the terms of this Agreement, and will be mailed their Individual
 4   Settlement Payment.
 5         23.    Settlement Administrator Reports Regarding Class Member Participation.
 6   The Settlement Administrator shall provide Defendant’s counsel and Class Counsel a
 7   weekly report that certifies the number of Class Members who have submitted valid
 8   Requests for Exclusion, objections to the Settlement, and whether any Class Member
 9   has submitted a challenge to any information contained in their Notices. The Settlement
10   Administrator shall provide to counsel for both Parties any updated reports regarding
11   the administration of the Settlement as needed or requested. Not later than fourteen
12   (14) days after the final Response Deadline, the Settlement Administrator will provide
13   the Parties with a complete and accurate list of all Participating Class Members, all Non-
14   Participating Class Members, and all Class Members who objected to the Settlement
15   Agreement.
16         24.    Settlement Administrator Declaration. Not later than twenty-eight (28)
17   court days prior to the Final Approval Hearing, the Settlement Administrator will
18   provide the Parties with its declaration of due diligence setting forth its compliance
19   with its obligations under this Agreement to be filed with the Court, and will supplement
20   its declaration as needed or as requested by the Court.
21         25.    Settlement Administrator Final Report. By no later than five (5) calendar
22   days following the Effective Date, the Settlement Administrator shall provide counsel
23   for both Parties with the aggregate number of Weeks Worked by Participating Class
24   Members during the Class Period, and aggregate number of Pay Periods worked by
25   PAGA Members during the PAGA Period. Upon completion of administration of the
26   Settlement, the Settlement Administrator shall provide a written declaration under oath
27   to certify such completion to the Court and counsel for all Parties.
28
                                                20.               Case No. 5:19-cv-00641-GW (SHKx)
                    JOINT STIPULATION OF CLASS ACTION SETTLEMENT AND RELEASE
                                           Exhibit 1 Page 39
Case 5:19-cv-00641-GW-SHK Document 30-2 Filed 03/13/20 Page 42 of 92 Page ID #:448




 1         26.     Americold’s Right to Rescind. Americold shall have, in its sole discretion,
 2   the right to void and withdraw from the Settlement if, at any time prior to Final
 3   Approval, ten percent (10%) or more of Class Members timely and validly Request
 4   Exclusion from the settlement. Americold must exercise this right of rescission in
 5   writing to Class Counsel within thirty (30) calendar days after the latest date any Class
 6   Member may timely submit his or her Request for Exclusion.
 7         27.     Escalator Clause. The Gross Settlement Amount was negotiated based on
 8   approximately 1,422 Class Members, and 95,000 pay periods during the period from
 9   August 24, 2015 through July 12, 2019, and 135,000 pay periods during the period from
10   August 24, 2015 through December 18, 2019. If it is determined following receipt of
11   the Class Data List by the Administrator and prior to the mailing of the Notice Packet
12   that the number of pay periods is five (5) percent greater than these figures, the Gross
13   Settlement Amount shall increase on a proportional basis (e.g., if there is a six (6)
14   percent increase in the number of pay periods, the Gross Settlement Amount will
15   increase by six (6) percent.
16
                                          FINAL APPROVAL
17

18         28.     Final Settlement Approval Hearing and Entry of Judgment.                    Upon
19   expiration of the Response Deadline as ordered by the Court at the time of the
20   Preliminary Approval Hearing, a Final Approval Hearing shall be conducted to
21   determine the Final Approval of the Settlement along with the amounts properly
22   payable for: (i) Individual Settlement Payments; (ii) the Class Representative Service
23   Award;      (iii) Attorneys’   Fee    Award;       (iv) Attorneys’   Costs;     (v) Settlement
24   Administration Costs; and (vi) PAGA Penalties. The Final Approval Hearing shall not
25   be held earlier than sixty (60) calendar days after the Response Deadline. Class Counsel
26   shall be responsible for drafting all documents necessary to obtain final approval. The
27   Motion for Order Granting Final Approval and Entering Judgment shall include Class
28
                                                 21.                  Case No. 5:19-cv-00641-GW (SHKx)
                     JOINT STIPULATION OF CLASS ACTION SETTLEMENT AND RELEASE
                                            Exhibit 1 Page 40
 Case 5:19-cv-00641-GW-SHK Document 30-2 Filed 03/13/20 Page 43 of 92 Page ID #:449




 1   Counsel’s application for the Class Counsel’s Attorneys’ Fees and Costs, the Class
 2   Representative Service Payment, and the Administrator’s expenses. A draft of such
 3   motion shall be provided to Counsel for Defendant seven business days prior to its filing
 4   with the Court. Plaintiff agrees not to file his motion and/or application without
 5   Defendant’s review and input. The Settlement Administrator shall maintain on its
 6   website a section for this Settlement which includes a copy of the Motion for
 7   Preliminary Approval, along with any accompanying exhibits, and operative complaint.
 8   It shall be updated after Judgment is entered with a copy of the final Judgment.
 9         29.    Attorneys’ Fee Award and Costs. Americold shall not object to Class
10   Counsel’s request of reasonable Attorneys’ Fees of up to $750,000 (30% of the Gross
11   Settlement Amount) and their reasonable Attorneys’ Costs estimated at $20,000. Class
12   Counsel’s application for Attorneys’ Fees and Costs award shall be included within the
13   Motion for Order Granting Final Approval of Class Action Settlement, unless the Court
14   instructs otherwise.
15         30.    Judgment and Continued Jurisdiction. Concurrent with the Motion for
16   Order Granting Final Approval of the Class Action Settlement, the Parties shall present
17   the Order Granting Final Approval and Entering Judgment to the Court, in a form
18   substantially similar to Exhibit “D”, for approval. After entry of the Judgment, the
19   Court shall have continuing jurisdiction over the Settlement as required by law,
20   including: (i) the interpretation and enforcement of the terms of the Settlement;
21   (ii) settlement administration matters; and (iii) such post-Judgment matters as may be
22   appropriate under court rules or as set forth in this Settlement.
23         31.    Funding of the Settlement. Americold shall transmit the Gross Settlement
24   Amount to the Administrator together with the amount representing the EmployerTaxes
25   (to be communicated by the Administrator to Americold at least (5) business days
26   before transmittal of the Gross Settlement Amount. The Administrator shall deposit
27   the Gross Settlement Amount into a Qualified Settlement Account, from which the
28
                                                22.                Case No. 5:19-cv-00641-GW (SHKx)
                    JOINT STIPULATION OF CLASS ACTION SETTLEMENT AND RELEASE
                                           Exhibit 1 Page 41
Case 5:19-cv-00641-GW-SHK Document 30-2 Filed 03/13/20 Page 44 of 92 Page ID #:450




 1   Settlement Administrator will have the authority to distribute money in accordance with
 2   the terms of this Settlement Agreement. Americold shall transit the Gross Settlement
 3   Amount and the Employer Taxes, within ten (10) business days following the Effective
 4   Date of Settlement.
 5         32.      No Effective Date. If there is no Effective Date: (i) the Settlement
 6   Agreement shall have no force and effect and no Party shall be bound by any of its
 7   terms; (ii) Americold shall have no obligation to make any payments required under
 8   this Agreement; (iii) the Parties shall evenly distribute and pay any Administration
 9   Costs incurred up until the date that the Settlement ceases to exist; and (iv) the
10   Settlement Agreement and all negotiations, statements, proceedings, and data relating
11   thereto shall be protected by Fed. R. Evid. 408 and shall be without prejudice to the
12   rights of any of the Parties, all of whom shall be restored to their respective positions in
13   the Actions prior to the Post-Mediation Status Conference. (See Dkt. No. 27.) In such
14   event, the Parties shall work cooperatively to request a conference with the Court in
15   which to attempt to resolve any issues that the Court has raised regarding the Agreement
16   so that it can gain the Court’s approval, or alternatively, effectuate their intent to resume
17   the Actions.
18         33.      Distribution and Timing of Payments. Within ten (10) calendar days
19   following receipt of the Gross Settlement Amount and the Employer Taxes, the
20   Settlement Administrator shall issue payments to: (i) Participating Class Members; (ii)
21   Plaintiff; (iii) Class Counsel, and (iv) the Labor Workforce and Development Agency.
22   The Settlement Administrator shall also issue a payment to itself for the Court-approved
23   amount for its services.
24         34.      Un-cashed Settlement Checks. Subject to Court approval, any funds
25   represented by Individual Settlement Payment checks remaining un-cashed for more
26   than one hundred eighty (180) calendar days after issuance shall be delivered to
27   California’s State Controller, Unclaimed Property Division for further handling on
28
                                                 23.                Case No. 5:19-cv-00641-GW (SHKx)
                      JOINT STIPULATION OF CLASS ACTION SETTLEMENT AND RELEASE
                                            Exhibit 1 Page 42
Case 5:19-cv-00641-GW-SHK Document 30-2 Filed 03/13/20 Page 45 of 92 Page ID #:451




 1   behalf of the Class Members whose checks were voided. However, if after 30 days
 2   following the mailing of the Individual Settlement Payment Checks, checks remain
 3   uncashed, the Administrator shall mail a postcard to each Participating Class Member
 4   whose check is uncashed to remind them of the void date.
 5         35.    Administration of Taxes by the Settlement Administrator. The Settlement
 6   Administrator shall be responsible for issuing to Plaintiff, Participating Class Members,
 7   and Class Counsel any W-2, 1099, or other tax forms as may be required by law for all
 8   amounts paid pursuant to this Settlement. The Settlement Administrator shall also be
 9   responsible for calculating and processing all payroll taxes and penalties for payment
10   to the appropriate government authorities.
11
                    TAX TREATMENT OF SETTLEMENT AMOUNTS
12

13         36.    Tax Treatment of Individual Settlement Payments. The Parties have
14   agreed to allocate the Individual Settlement Payment as follows: one-third to wages for
15   which an IRS W-2 Form shall be issued, one-third to interest, and one-third to penalties
16   for which IRS 1099 Forms shall be issued. Normal employee-side payroll taxes and
17   withholding shall be deducted pursuant to state and federal law.
18         37.    Participating Class Member and Plaintiff’s Responsibility for Taxes.
19   Participating Class Members are responsible to pay appropriate taxes due on the
20   Individual Settlement Payments they receive, and Plaintiff is responsible for paying the
21   appropriate taxes due on the Class Representative Service Payment. All Individual
22   Settlement Payments shall be deemed paid to such Settlement Class Members solely in
23   the year in which such payments are issued. Counsel does not purport this
24   communication to constitute tax or legal advice. If this Settlement, or any of its
25   attachments, is interpreted to contain or constitute advice regarding any federal or state
26   tax issue, such advice is not intended or written to be used, and cannot be used, by any
27   person to avoid penalties under the federal Internal Revenue Code or any state tax code.
28
                                                24.               Case No. 5:19-cv-00641-GW (SHKx)
                    JOINT STIPULATION OF CLASS ACTION SETTLEMENT AND RELEASE
                                           Exhibit 1 Page 43
Case 5:19-cv-00641-GW-SHK Document 30-2 Filed 03/13/20 Page 46 of 92 Page ID #:452




 1   The Notice of Class Action Settlement will advise Class Members that they shall be
 2   solely responsible for the payment of any taxes and penalties assessed on their
 3   respective Individual Settlement Payments.
 4         38.    Class Counsel shall be issued an IRS Form 1099 for any fees and costs
 5   awarded by the Court.
 6
                                 RELEASE BY THE CLASS
 7

 8         39.    Settlement Terms Bind All Class Members Who Do Not Request
 9   Exclusion. As of the Effective Date, and for the duration of the Class Period and PAGA
10   Period, Plaintiff and all Participating Class Members (on behalf of each of them and
11   each of their heirs, executors, administrators, and assigns) irrevocably and
12   unconditionally fully release and forever discharge the Released Parties from any and
13   all Released Claims as set forth herein.
14         40.    Circular 230 Disclaimer. EACH PARTY TO THIS AGREEMENT (FOR
15   PURPOSES OF THIS SECTION, THE “ACKNOWLEDGING PARTY” AND EACH
16   PARTY TO THIS AGREEMENT OTHER THAN THE ACKNOWLEDGING
17   PARTY, AN “OTHER PARTY”) ACKNOWLEDGES AND AGREES THAT (1) NO
18   PROVISION OF THIS AGREEMENT, AND NO WRITTEN COMMUNICATION
19   OR DISCLOSURE BETWEEN OR AMONG THE PARTIES OR THEIR
20   ATTORNEYS AND OTHER ADVISERS, IS OR WAS INTENDED TO BE, NOR
21   WILL ANY SUCH COMMUNICATION OR DISCLOSURE CONSTITUTE OR BE
22   CONSTRUED OR BE RELIED UPON AS, TAX ADVICE WITHIN THE MEANING
23   OF UNITED STATES TREASURY DEPARTMENT CIRCULAR 230 (31 CFR
24   PART 10, AS AMENDED); (2) THE ACKNOWLEDGING PARTY (A) HAS
25   RELIED EXCLUSIVELY UPON HIS, HER, OR ITS OWN, INDEPENDENT LEGAL
26   AND TAX COUNSEL FOR ADVICE (INCLUDING TAX ADVICE) IN
27   CONNECTION WITH THIS AGREEMENT, (B) HAS NOT ENTERED INTO THIS
28
                                                25.             Case No. 5:19-cv-00641-GW (SHKx)
                    JOINT STIPULATION OF CLASS ACTION SETTLEMENT AND RELEASE
                                          Exhibit 1 Page 44
Case 5:19-cv-00641-GW-SHK Document 30-2 Filed 03/13/20 Page 47 of 92 Page ID #:453




 1   AGREEMENT BASED UPON THE RECOMMENDATION OF ANY OTHER
 2   PARTY OR ANY ATTORNEY OR ADVISOR TO ANY OTHER PARTY, AND
 3   (C) IS NOT ENTITLED TO RELY UPON ANY COMMUNICATION OR
 4   DISCLOSURE BY ANY ATTORNEY OR ADVISER TO ANY OTHER PARTY TO
 5   AVOID ANY TAX PENALTY THAT MAY BE IMPOSED ON THE
 6   ACKNOWLEDGING PARTY; AND (3) NO ATTORNEY OR ADVISER TO ANY
 7   OTHER PARTY HAS IMPOSED ANY LIMITATION THAT PROTECTS THE
 8   CONFIDENTIALITY OF ANY SUCH ATTORNEY’S OR ADVISER’S TAX
 9   STRATEGIES (REGARDLESS OF WHETHER SUCH LIMITATION IS LEGALLY
10   BINDING) UPON DISCLOSURE BY THE ACKNOWLEDGING PARTY OF THE
11   TAX TREATMENT OR TAX STRUCTURE OF ANY TRANSACTION,
12   INCLUDING ANY TRANSACTION CONTEMPLATED BY THIS AGREEMENT.
13         41. Release by Plaintiff and Class Representative. As of the Effective Date, and
14   for the duration of the Class Period, Plaintiff (on his behalf and on behalf of his heirs,
15   executors, administrators, and assigns), but not on behalf of other Class Members,
16   knowingly and voluntarily releases and forever discharges the Released Parties from
17   any and all claims, known and unknown, asserted and unasserted, that he had or may
18   have had against Defendant or any of the Released Parties. Such claims include, but
19   are not limited to: breaches of contract, whether written, oral or implied; violations of
20   any public policy; tort claims, including but not limited to intentional infliction of
21   emotional distress and negligent infliction of emotional distress, defamation,
22   misrepresentation, and fraud; retaliation claims; common law claims; any other claims
23   for damages, costs, fees, or other expenses, including attorneys’ fees; and any violations
24   of the following statutes, laws, and regulations: Fair Labor Standards Act, 29 U.S.C.
25   §§ 200, et seq., Title VII of the Civil Rights Act of 1964, as amended; The Civil Rights
26   Act of 1991; Sections 1981 through 1988 of Title 42 of the United States Code, as
27   amended; The Americans with Disabilities Act of 1990, as amended; The Age
28
                                                26.               Case No. 5:19-cv-00641-GW (SHKx)
                    JOINT STIPULATION OF CLASS ACTION SETTLEMENT AND RELEASE
                                           Exhibit 1 Page 45
Case 5:19-cv-00641-GW-SHK Document 30-2 Filed 03/13/20 Page 48 of 92 Page ID #:454




 1   Discrimination in Employment Act of 1967, as amended; the Older Workers Benefit
 2   Protection Act; the Employment Retirement Income Security Act of 1974, as amended;
 3   the Occupational Safety and Health Act, as amended; the Sarbanes-Oxley Act of 2002;
 4   the Family and Medical Leave Act of 1993, as amended; the Fair Labor Standards Act;
 5   the California Fair Employment and Housing Act – Cal. Gov’t Code § 12900 et seq.;
 6   the California Family Rights Act – Cal. Gov’t Code § 12945.2 et seq.; the California
 7   Unruh Civil Rights Act – Civ. Code § 51 et seq.; the California Whistleblower
 8   Protection Law – Cal. Lab. Code § 1102.5; the California Occupational Safety and
 9   Health Act, as amended – Cal. Lab. Code § 6300 et seq., and any applicable regulations
10   thereunder; the California Business and Professions, Civil, Government and Labor
11   Code; the Labor Code Private Attorneys General Act of 2004 – Cal. Lab. Code § 2698
12   et seq.; and any other federal, state, or local civil employment law, statute, regulation,
13   or ordinance capable of being released by Plaintiff, excluding any claims that cannot be
14   released as a matter of law. To the extent the foregoing release is a release to which
15   California Civil Code section 1542 or similar provisions of other applicable law may
16   apply, Plaintiff expressly waives any and all rights and benefits conferred upon them
17   by the provisions of California Civil Code section 1542 or similar provisions of
18   applicable law which are as follows:
19
                  A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS
20
                  WHICH THE CREDITOR DOES NOT KNOW OR SUSPECT TO
21
                  EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING
22
                  THE RELEASE, WHICH IF KNOWN BY HIM OR HER MUST
23
                  HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT
24
                  WITH THE DEBTOR.
25

26         Thus, notwithstanding the provisions of California Civil Code section 1542, and
27   to implement a full and complete release and discharge, Plaintiff expressly
28
                                                 27.              Case No. 5:19-cv-00641-GW (SHKx)
                    JOINT STIPULATION OF CLASS ACTION SETTLEMENT AND RELEASE
                                            Exhibit 1 Page 46
Case 5:19-cv-00641-GW-SHK Document 30-2 Filed 03/13/20 Page 49 of 92 Page ID #:455




 1   acknowledges this Settlement is intended to include in its effect, without limitation, all
 2   known and unknown claims, including any claims they do not know or suspect to exist
 3   in their favor against the Released Parties at the time of signing this Settlement, and that
 4   this Settlement contemplates the extinguishment of any such claim or claims. Plaintiff
 5   acknowledges he may later discover facts different from or in addition to those they
 6   now know or believe to be true regarding the matters released or described in this
 7   Settlement, and nonetheless agrees that the releases and agreements contained in this
 8   Settlement shall remain fully effective in all respects notwithstanding any later
 9   discovery of any different or additional facts. Plaintiff assumes any and all risks of any
10   mistake in connection with the true facts involved in the matters, disputes, or
11   controversies described in this Settlement or with regard to any facts now unknown to
12   him relating to such matters.
13         41.     No Prior Assignments. The Parties and their counsel represent, covenant,
14   and warrant that they have not directly or indirectly assigned, transferred, encumbered,
15   or purported to assign, transfer, or encumber to any person or entity any portion of any
16   liability, claim, demand, action, cause of action or right herein released and discharged.
17
                                     ADDITIONAL TERMS
18
           42.     Exhibits Incorporated by Reference. The terms of this Settlement include
19
     the terms set forth in any attached Exhibits, which are incorporated by this reference as
20
     though fully set forth herein. Any Exhibits to this Settlement are an integral part of the
21
     Settlement.
22
           43.     Entire Agreement. This Settlement and attached Exhibits constitute the
23
     entirety of the Parties’ settlement terms. No other prior or contemporaneous written or
24
     oral agreements may be deemed binding on the Parties. The Parties expressly recognize
25
     California Civil Code section 1625 and California Code of Civil Procedure section
26
     1856(a), which provide that a written agreement is to be construed according to its terms
27
     and may not be varied or contradicted by extrinsic evidence, and the Parties agree that
28
                                                 28.                Case No. 5:19-cv-00641-GW (SHKx)
                     JOINT STIPULATION OF CLASS ACTION SETTLEMENT AND RELEASE
                                            Exhibit 1 Page 47
Case 5:19-cv-00641-GW-SHK Document 30-2 Filed 03/13/20 Page 50 of 92 Page ID #:456




 1   no such extrinsic oral or written representations or terms shall modify, vary or contradict
 2   the terms of this Settlement.
 3         44.    Amendment or Modification. No amendment, change, or modification to
 4   this Settlement shall be valid unless in writing and signed, either by the Parties or their
 5   counsel.
 6         45.    Authorization to Enter Into Settlement. Counsel for all Parties warrant and
 7   represent they are expressly authorized by the Parties whom they represent to negotiate
 8   this Settlement and to take all appropriate action required or permitted to be taken by
 9   such Parties pursuant to this Settlement to effectuate its terms and to execute any other
10   documents required to effectuate the terms of this Settlement. The Parties and their
11   counsel shall cooperate with each other and use their best efforts to effect the
12   implementation of the Settlement. If the Parties are unable to reach agreement on the
13   form or content of any document needed to implement the Settlement, or on any
14   supplemental provisions that may become necessary to effectuate the terms of this
15   Settlement, the Parties may seek the assistance of the Court to resolve such
16   disagreement.
17         46.    Binding on Successors and Assigns. This Settlement shall be binding
18   upon, and inure to the benefit of, the successors or assigns of the Parties hereto, as
19   previously defined.
20         47.    California Law Governs. All terms of this Settlement and Exhibits hereto
21   shall be governed by and interpreted according to the laws of the State of California.
22         48.    Execution and Counterparts.          This Settlement is subject only to the
23   execution of all Parties. However, the Settlement may be executed in one or more
24   counterparts. All executed counterparts and each of them, including facsimile and
25   scanned copies of the signature page, shall be deemed to be one and the same instrument
26   provided that counsel for the Parties shall exchange among themselves original signed
27   counterparts.
28
                                                29.                 Case No. 5:19-cv-00641-GW (SHKx)
                     JOINT STIPULATION OF CLASS ACTION SETTLEMENT AND RELEASE
                                           Exhibit 1 Page 48
Case 5:19-cv-00641-GW-SHK Document 30-2 Filed 03/13/20 Page 51 of 92 Page ID #:457




 1         49.    Acknowledgement that the Settlement is Fair and Reasonable. The Parties
 2   believe this Settlement is a fair, adequate and reasonable settlement of the Actions and
 3   have arrived at this Settlement after arm’s-length negotiations and in the context of
 4   adversarial litigation, taking into account all relevant factors, present and potential. The
 5   Parties further acknowledge that they are each represented by competent counsel and
 6   that they have had an opportunity to consult with their counsel regarding the fairness
 7   and reasonableness of this Settlement.
 8         50.    Acknowledgement of Future Legislation. Each Party recognizes that
 9   legislation, could affect the outcome of the Actions. The Parties, nevertheless, enter
10   into this settlement to avoid risk of loss and to avoid uncertainty with the interpretation,
11   nature, and applicability of future legislation.
12         51.    Invalidity of Any Provision.          Before declaring any provision of this
13   Settlement invalid, the Court shall first attempt to construe the provision as valid to the
14   fullest extent possible consistent with applicable precedents so as to define all
15   provisions of this Settlement valid and enforceable.
16         52.    Waiver of Certain Appeals. The Parties agree to waive appeals and to
17   stipulate to class certification for purposes of this Settlement only; except, however, that
18   Plaintiff or Class Counsel may appeal any reduction to the Attorneys’ Fees or the
19   Attorneys’ Costs below the amounts they request from the Court, and either party may
20   appeal any court order that materially alters the Settlement terms.
21         53.    Non-Admission of Liability. The Parties enter into this Settlement to
22   resolve the dispute that has arisen between them and to avoid the burden, expense and
23   risk of continued litigation. In entering into this Settlement, Americold and the
24   Released Parties do not admit, and specifically deny, that Americold or any Released
25   Parties violated any federal, state, or local law; violated any regulations or guidelines
26   promulgated pursuant to any statute or any other applicable laws, regulations or legal
27   requirements; breached any contract; violated or breached any duty; engaged in any
28
                                                 30.                 Case No. 5:19-cv-00641-GW (SHKx)
                     JOINT STIPULATION OF CLASS ACTION SETTLEMENT AND RELEASE
                                            Exhibit 1 Page 49
Case 5:19-cv-00641-GW-SHK Document 30-2 Filed 03/13/20 Page 52 of 92 Page ID #:458




 1   misrepresentation or deception; or engaged in any other unlawful conduct with respect
 2   to their employees. Neither this Settlement, nor any of its terms or provisions, nor any
 3   of the negotiations connected with it, shall be construed as an admission or concession
 4   by Americold (or any Released Parties) of any such violations or failures to comply
 5   with any applicable law. Except as necessary in a proceeding to enforce the terms of
 6   this Settlement, this Settlement and its terms and provisions shall not be offered or
 7   received as evidence in any action or proceeding to establish any liability or admission
 8   on the part of Americold (or any Released Parties) or to establish the existence of any
 9   condition constituting a violation of, or a non-compliance with, federal, state, local or
10   other applicable law.
11         54.    Waiver.    No waiver of any condition or covenant contained in this
12   Settlement or failure to exercise a right or remedy by any of the Parties hereto shall be
13   considered to imply or constitute a further waiver by such Party of the same or any other
14   condition, covenant, right or remedy.
15         55.    Enforcement Actions. In the event that one or more of the Parties institutes
16   any legal action or other proceeding against any other Party or Parties to enforce the
17   provisions of this Settlement or to declare rights and/or obligations under this
18   Settlement, the successful Party or Parties shall be entitled to recover from the
19   unsuccessful Party or Parties reasonable attorneys’ fees and costs, including reasonable
20   expert witness fees incurred in connection with any enforcement actions.
21         56.    Mutual Preparation. The Parties have had a full opportunity to negotiate
22   the terms and conditions of this Settlement. Accordingly, this Settlement shall not be
23   construed more strictly against one party than another merely by virtue of the fact that
24   it may have been prepared by counsel for one of the Parties, it being recognized that,
25   because of the arms-length negotiations between the Parties, all Parties have contributed
26   to the preparation of this Settlement.
27         57.    Representation By Counsel. The Parties acknowledge that they have been
28
                                                   31.            Case No. 5:19-cv-00641-GW (SHKx)
                    JOINT STIPULATION OF CLASS ACTION SETTLEMENT AND RELEASE
                                              Exhibit 1 Page 50
Case 5:19-cv-00641-GW-SHK Document 30-2 Filed 03/13/20 Page 53 of 92 Page ID #:459




 1   represented by counsel throughout all negotiations that preceded the execution of this
 2   Settlement, and that this Settlement has been executed with the consent and advice of
 3   counsel. Further, Plaintiff and Class Counsel warrant and represent that there are no
 4   liens on the Settlement. Class Counsel also represents that there are no attorneys who
 5   have or could have any liens with respect to any aspect of this Settlement, or any funds
 6   received by the Named Plaintiff.
 7          58.   All Terms Subject to Final Court Approval. All amounts and procedures
 8   described in this Settlement herein shall be subject to final Court approval.
 9          59.   Cooperation and Execution of Necessary Documents. All Parties shall
10   cooperate in good faith and execute all documents to the extent reasonably necessary to
11   effectuate the terms of this Settlement.
12          60.   Binding Agreement. The Parties warrant that they understand and have
13   full authority to enter into this Settlement, and further intend that this Settlement shall
14   be fully enforceable and binding on all parties, and agree that it shall be admissible and
15   subject to disclosure in any proceeding to enforce its terms, notwithstanding any
16   mediation confidentiality provisions that otherwise might apply under federal or state
17   law.
18          61.   Notices. Unless otherwise specifically provided, all notices, demands or
19   other communications given shall be in writing and shall be deemed to have been duly
20   given by the third business day after mailing by United States registered or certified
21   mail, return receipt requested, addressed as follows:
22                To Plaintiff and the Class:
23
                  Michael D. Singer
                  Diana M. Khoury
24                Kristina De La Rosa
25                COHELAN KHOURY & SINGER
                  605 C Street, Suite 200
26                San Diego, CA 92101
27

28
                                                32.                Case No. 5:19-cv-00641-GW (SHKx)
                    JOINT STIPULATION OF CLASS ACTION SETTLEMENT AND RELEASE
                                           Exhibit 1 Page 51
Case 5:19-cv-00641-GW-SHK Document 30-2 Filed 03/13/20 Page 54 of 92 Page ID #:460




    1              To Defendant Americold:
                   Rebecca M. Aragon
    2              LITTLER MENDELSON, P.C.
                   633 West Fifth Street, 63rd Floor
    3              Los Angeles, CA 90071
    4   AGREED.
    5                                           PLAINTIFF JOSE CONTRERAS
    6

    7   Dated: _____________________
    8
                                                Jose Contreras

    9

   10                                           DEFENDANT AMERICOLD
   11
                                                LOGISTICS, LLC

   12

   13   Dated: _____________________            By:
                                                       NAME:
   14                                                  TITLE:
   15
                                                       Americold Logistics, LLC

   16   APPROVED AS TO FORM:
   17

   18   Dated: _____________________                   /s/
                                                       MICHAEL D. SINGER
   19                                                  DIANA M. KHOURY
                                                       KRISTINA DE LA ROSA
   20                                                  COHELAN KHOURY & SINGER
                                                       Attorneys for Plaintiff
   21                                                  JOSE CONTRERAS
   22

   23   Dated: _____________________                   /s/
                                                       REBECCA M. ARAGON
   24                                                  BRITNEY N. TORRES
                                                       LITTLER MENDELSON, P.C.
   25                                                  Attorneys for Defendant
                                                       AMERICOLD LOGISTICS, LLC
   26

   27

   28
                                                 33.                Case No. 5:19-cv-00641-GW (SHKx)
                     JOINT STIPULATION OF CLASS ACTION SETTLEMENT AND RELEASE
                                      Exhibit 1 Page 52
Case 5:19-cv-00641-GW-SHK Document 30-2 Filed 03/13/20 Page 55 of 92 Page ID #:461




                             To Defendant Americold:
                             Rebecca M. Aragon
             2               LITTLER MENDELSON, P.C.
                             633 West Fifth Streeti-.63rd Floor
             3               Los Angeles, CA 900, I
             4   AGREED.
             5                                                PLAINTIFF JOSE CONTRERAS
             6

             7   Dated: _ _ _ _ _ __ _ _
                                                              Jose Contreras
             8
             9
            10                                                DEFENDANT AMERICOLD
                                                              LOGISTICS, LLC
            11

            12

            13   Dated:    l'l\o." c"' \ 2 , 1..P 2.0
            14

            15
            16   APPROVED AS TO FORM:
            17
            18   Dated:                                              Isl
                          - - -- - - - --                            MICHAEL D. SINGER
            19                                                       DIANA M. KHOURY
                                                                     KRJSTINA DE LA ROSA
            20                                                       COHELAN KHOURY & SINGER
                                                                     Attorn~s for Plaintiff
           21                                                        JOSE CONTRERAS
            22
            23   Dated:    March 12, 2020                            Isl ~ 2 r - - - ,
                                                                     REBECCA M. AR.Aa-o~N~ - - - -
            24                                                       BRITNEY N. TORRES
                                                                     LITTLER MENDELSON, P.C.
            25                                                       Attorrieys for Defendant
                                                                     AMERICOLD LOGISTICS, LLC
           26
            27
            28
                                                               33.              Case No. 5:19-cv-00641-0W (SHKx)
                                JOINT STIPULATION OF CLASS ACTION SETTLEMENT AND RELEASE




                                                    Exhibit 1 Page 53
Case 5:19-cv-00641-GW-SHK Document 30-2 Filed 03/13/20 Page 56 of 92 Page ID #:462




                 EXHIBIT A
                                   Exhibit 1 Page 54
    Case 5:19-cv-00641-GW-SHK Document 30-2 Filed 03/13/20 Page 57 of 92 Page ID #:463

                           Contreras vs. Americold Logistics, LLC
         United States District Court, Central District of California, Western Division
                             Case No. 5:19-cv-00641-GW (SHKx)
                          A court authorized this Notice. This is not a solicitation.
                         This is not a lawsuit against you and you are not being sued.
                      However, your legal rights are affected whether you act or don’t act.


                      NOTICE OF CLASS ACTION SETTLEMENT

To: All persons employed by Americold Logistics, LLC in California as non-exempt, hourly
    paid employees at any time during the period from February 22, 2015 through [120 days
    of the 12/18/19 mediation or the date of preliminary approval of the Settlement, whichever
    is earlier], (“Class Members”, or the “Class”)

IF YOU ARE A CLASS MEMBER, YOU ARE ELIGIBLE TO RECEIVE A PAYMENT FROM THE CLASS
ACTION SETTLEMENT DESCRIBED IN THIS NOTICE, WITHOUT THE NEED TO RETURN A
CLAIM FORM, PROVIDED THE ADMINISTRATOR HAS A CURRENT MAILING ADDRESS ON FILE
FOR YOU.

         SUMMARY OF YOUR LEGAL RIGHTS AND OPTIONS IN THIS SETTLEMENT

                            To receive your Settlement Payment check, you don’t need to do anything.
DO NOTHING
                            Your payment will be automatically mailed to you after the Court grants final
                            approval to the Settlement.
                            Update your personal information to ensure your Settlement Payment check is
CHANGE CONTACT AND
                            mailed to the correct address. You may use the enclosed Change of Address
ADDRESS
                            form enclosed with this Notice or mail to the Administrator at the address
INFORMATION
                            shown in Paragraph ___ of this Notice.
                            You may exclude yourself (“opt out”) of the Settlement if you do not wish to
                            participate in the Settlement. If you exclude yourself, you will not receive
EXCLUDE YOURSELF            any payment under the Settlement. This is the only option which allows you
                            to keep open the possibility of pursuing claims (in your own lawsuit) against
                            Americold Logistics, LLC for the same wrongs alleged in this case.
                            Write to the Court if you think the Settlement is not fair. You may also ask to
OBJECT                      speak in Court about why you think the Settlement is not fair. NOTE: If you
                            ask to exclude yourself from the Settlement, you cannot also object.

         YOUR RIGHTS AND OPTIONS – AND THE DEADLINES TO EXERCISE THEM – ARE
         EXPLAINED IN THIS NOTICE.

         AMERICOLD LOGISTICS, LLC WILL NOT RETALIATE IN ANY MANNER AGAINST
         ANY CLASS MEMBER RELATED TO THIS ACTION.




                                               Page 1 of 10
                                 Questions? Call Toll Free: 800 - _______
                                                   Exhibit 1 Page 55
  Case 5:19-cv-00641-GW-SHK Document 30-2 Filed 03/13/20 Page 58 of 92 Page ID #:464


                                                   WHAT THIS NOTICE CONTAINS

BASIC INFORMATION
     1. Why did I get this Notice? .........................................................................................Page 3
     2. What is this Action about? .........................................................................................Page 3
     3. Who are the parties in this Action?.............................................................................Page 3
     4. Who are the attorneys for the parties? ........................................................................Page 3
     5. Why is this a class action? .........................................................................................Page 4
     6. Why is there a Settlement? ........................................................................................Page 4

THE TERMS OF THE SETTLEMENT
     7. What is the Settlement Amount? ................................................................................Page 4
     8. How will the Settlement Payments be calculated? .....................................................Page 5
     9. How much will my Settlement Payment be?..............................................................Page 5

HOW TO GET A PAYMENT
    10. How can I get my Settlement Payment? .....................................................................Page 5
    11. What do I do if I think my information and/or number of eligible
        Work Weeks are wrong?.............................................................................................Page 5
    12. When can I expect to receive my Settlement Payment? .............................................Page 6
    13. What am I giving up to get a Settlement Payment?....................................................Page 6

EXCLUDING YOURSELF FROM THE SETTLEMENT
    14. How do I get out of the Settlement? ...........................................................................Page 7
    15. If I don’t exclude myself from the Settlement, can I sue Americold for
        the same thing later? ...................................................................................................Page 7
    16. If I exclude myself, can I get money from this Settlement? .......................................Page 7

OBJECTING TO THE SETTLEMENT
     17. How do I tell the Court if I don’t like the Settlement? ...............................................Page 7
     18. What’s the difference between objecting and requesting to be excluded from
         the Action? ..................................................................................................................Page 8

THE COURT’S FINAL FAIRNESS HEARING
     19. When and where will the Court decide whether to approve the Settlement? .............Page 8
     20. Do I have to come to the hearing? ..............................................................................Page 8
     21. May I appear and speak at the hearing?..................................................................... Page 9

GETTING MORE INFORMATION
     22. Who can I contact if I have questions about the Settlement? .....................................Page 9

ADDITIONAL IMPORTANT INFORMATION ....................................................................Page 9

EMPLOYEE INFORMATION SHEET.................................................................................Page 10




                                                                 Page 2 of 10
                                                   Questions? Call Toll Free: 800 - _______
                                                                   Exhibit 1 Page 56
     Case 5:19-cv-00641-GW-SHK Document 30-2 Filed 03/13/20 Page 59 of 92 Page ID #:465

                                            BASIC INFORMATION

1.      Why did I get this Notice?

 You received this Notice because Americold Logistics, LLC (“Americold”)’s records identify you as an hourly
 paid, non-exempt California-based employee who worked sometime during the period from February 22, 2015
 through __________, 2020. The purpose of this Notice is to explain the Action, the Settlement, your legal
 rights, what benefits are available, who is eligible to receive a Settlement Payment, and how to get a Settlement
 Payment.

 The Court in charge of the case is the United States District Court, Central District of California – Western
 Division; the case is known as the Contreras v. Americold Logistics, LLC, Case No. 5:19-cv-00641-GW
 (SHKx).

2.      What is this Action about?

 A lawsuit was on filed February 22, 2019 by Plaintiff Jose Contreras, removed to the United States District
 Court, Central District – Western Division and later amended by First Amended Complaint. In this lawsuit,
 Plaintiff claimed that all California-based persons employed by Americold as hourly paid, non-exempt
 employees at any time during the period from February 22, 2015 through _______, 2020 failed to pay
 minimum, regular and overtime wages in violation of California Labor Code §§204, 510, 1194, 1197.1, 1198;
 failed to provide compliant meal periods or compensation in lieu thereof in violation of Labor Code §§ 226.7,
 512(a), 1198; failed to provide compliant rest breaks or compensation in lieu thereof in violation of Labor Code
 §§ 226.7, 512; failed to provide written notice in violation of Labor Code § 2810.5; failed to pay vacation wages
 in violation of Labor Code §§ 227.3, 218.5; and derivative claims for Americold’s failure to provide accurate
 and itemized wage statements in violation of Labor Code §§246(i), 226, 226.3, 1174, 1198, 2699; failure to
 provide all wages due at the time of separation from employment in violation of Labor Code §§201, 201.3, 202,
 203, 204, 256, 1198, 2699; and for violation of the Private Attorneys General Act of 2004 (California Labor
 Code §§ 2698, et seq.), based on the alleged Labor Code violations, and based on these allegations, unfair
 business practices in violation of Business & Professions Code §§ 17200, et seq., (“Action”). Americold
 answered the First Amended Complaint on July 17, 2019.

 Americold has denied all allegations in the Action and contends it has complied with California law at all times.
 The Settlement is not an admission of any wrongdoing by Americold Logistics or an indication that any law
 was violated.
3.      Who are the Parties in this Action?

 Plaintiff Jose Contreras was employed by Americold as a warehouse forklift driver in Victorville, California
 from September 2013 to April 2018, when his employment ended.

 Defendant Americold Logistics, LLC., is a Delaware Limited Liability Company, providing temperature-
 controlled infrastructure and offering cold storage warehouses and other related services to food and beverage
 retailers and manufacturers throughout the United States, including California.
4.      Why is this a class action?

 In a class action, one or more people called Class Representatives (in this case, Jose Contreras) sue on behalf of
 themselves and other people who they allege have similar claims. The group of people with allegedly similar
 claims is called a “class.” Each person receiving this notice is a “Class Member” for purposes of this
                                                    Page 3 of 10
                                      Questions? Call Toll Free: 800 - _______
                                                    Exhibit 1 Page 57
      Case 5:19-cv-00641-GW-SHK Document 30-2 Filed 03/13/20 Page 60 of 92 Page ID #:466

 Settlement. If a Court certifies (or approves) a class, that one court resolves the issues for all Class Members
 except for those who exclude themselves from the Class and this Settlement. In this Action, there are an
 estimated 1567 members of the Class that worked some time during the period from February 22, 2015 through
 ____________, 2020, (“Class Period”).

5.      Who are the attorneys for the Plaintiff and Class?

 COHELAN KHOURY & SINGER                                  LAW OFFICE OF SAHAG MAJARIAN II
 Isam C. Khoury / Michael Singer                          Sahag Majarian II
 Diana M. Khoury / Kristina De La Rosa                    18250 Venture Blvd.
 605 “C” Street, Suite 200                                Tarzana, California 91356
 San Diego, California 92101-5305                         Telephone: (818) 609-0807
 Telephone: (619) 595-3001

 If you have questions regarding this Settlement, you should contact Counsel for Plaintiff and the Class or the
 Administrator. Do NOT contact the attorneys for Americold, its attorneys, supervisors, or managers.

6.      Why is there a Settlement?

 The Settlement is a compromise. The two sides disagree on how much money, if any, might have been awarded
 if the lawsuit went to trial. The Court did not find that Americold violated the law, nor did it decide in favor of
 Plaintiff Jose Contreras. Americold denies all allegations of wrongdoing. There was no trial. Instead, both
 sides agreed to a no-fault settlement of the Action (“Settlement”). That way, they avoid the cost and risks of a
 trial and Class Members will get compensation from the Settlement. Plaintiff Jose Contreras, the appointed
 Class Representative, and his attorneys think the Settlement is best for all Class Members.

                                    THE TERMS OF THE SETTLEMENT

 7.     What is the Settlement Amount?

 The proposed Settlement provides for a maximum payment of $2,500,000 to fully and finally resolve all claims
 in the Action (referred to as the “Gross Settlement Amount”). Out of this amount, Class Counsel will apply to
 the Court for: (1) attorneys’ fees of up to $750,000 (30% of the GSA); (2) litigation costs estimated to be
 $20,000; (3) a Class Representative service payment of $10,000 to Plaintiff Jose Contreras for his work and
 effort in prosecuting the Action, for undertaking the risks of payment of costs in the event of an unsuccessful
 outcome, and a general release of all claims; (4) Administration expenses estimated to be $20,000 to ILYM
 Group, Inc., the Settlement Administrator, and (5) a payment to the California Labor Workforce and
 Development Agency, under California Labor Code’s Private Attorneys General Act of 2004 (“PAGA”) in the
 sum of $150,000 (75% of $200,000 PAGA Penalty, with the remaining 25% - $50,000 – distributed to PAGA
 Members) to cover the government’s share of all applicable civil penalties implicated or raised by the
 allegations of the Action. The exact amount of the attorneys’ fees and litigation costs, Class Representative
 service payment, and Administration expenses will be determined by the Court at a Final Approval hearing. The
 remaining portion of the Settlement, the Net Settlement Amount estimated at $1,550,000. The Net Settlement
 Amount will be apportioned and paid entirely to all Class Members who do not request to be excluded from (or
 “opt out” of) the Settlement. A claim form is not required. Any portion of the Net Settlement Amount that
 would otherwise be paid to Class Members who opts out of the Settlement will be redistributed and paid to the
 Class Members who participate in the Settlement. In other words, the entire amount of the Net Settlement
 Amount will be paid to Class Members who do not opt out of the Settlement.

                                                    Page 4 of 10
                                      Questions? Call Toll Free: 800 - _______
                                                     Exhibit 1 Page 58
      Case 5:19-cv-00641-GW-SHK Document 30-2 Filed 03/13/20 Page 61 of 92 Page ID #:467

8.      How will the Settlement Payments be calculated?

Class Members who worked at any time during the period from February 22, 2018 through __________, 2020,
“PAGA Period”, will receive a proportionate share of the $50,000 PAGA Penalties based on the number of Pay
Periods during the PAGA Period in relation to the aggregate number of Pay Periods worked by all PAGA
Members during the PAGA Period.

Class Members who worked at any time during the period from February 22, 2015 through _________, 2020,
“Class Period” will also receive a proportionate share of the $1,500,000 (the remaining portion of the Net
Settlement Amount) based on the number of Work Weeks worked at any time during the Class Period in
relation to the aggregate number of Work Weeks worked by all Class Members during the Class Period.

9.      How much will my Settlement Payment be?

The estimated amount of your Individual Settlement Payment is shown on the Employment Information Sheet,
Page 10 of this Notice. It is based on your own number of Pay Periods during the PAGA Period and number of
Work Weeks worked during the Class Period. The amount shown is an estimate. The actual amount you
receive may be more or less than the estimated amount shown, depending on a number of factors including
whether other Class Members request exclusion from the Settlement and how much the Court approves in
attorneys’ fees, litigation expenses, and other costs of suit.

                                      HOW TO GET A PAYMENT

10.     How can I get my Settlement Payment?

If you do nothing, once the Court approves the Settlement at a Final Approval hearing, your Individual
Settlement Payment will be mailed to you automatically. You must, however, notify the Settlement
Administrator of any change in your name and/or mailing address if the name and/or address to which this
Notice was mailed is not correct. It is your responsibility to keep the Administrator informed of any
change in your mailing address. Your Individual Settlement Payment will be mailed to the last known
address it has on file for you. A Change of Address form and a preprinted return envelope are enclosed for
your convenience. You may also call the Administrator at 1-8________.

11.     What do I do if I think my information and/or number of eligible Work Weeks are wrong?

As a Class Member, your Individual Settlement Payment will be based on the number of Pay Periods you
worked during the PAGA Period and the number of Work Weeks you worked during the Class Period. The
number of your Pay Periods and your Work Weeks is shown on the Employment Information Sheet and
obtained from Americold’s records. If you believe the information included in the Employment Information
Sheet is not right, you may send a letter to the Administrator indicating what you believe to be the correct
information. Your letter must be postmarked on or before ______________, 2020 [45 days after the initial
mailing]. You should include any documents or other information supporting your belief that the information
provided in the Employment Information Sheet is not correct. The Administrator will resolve any dispute
regarding the number of eligible weeks you worked based on Americold’s records and any information you
provide. The employment data supplied by Americold will be presumed correct unless you supply company
records from Americold showing contrary information.




                                                 Page 5 of 10
                                   Questions? Call Toll Free: 800 - _______
                                                 Exhibit 1 Page 59
      Case 5:19-cv-00641-GW-SHK Document 30-2 Filed 03/13/20 Page 62 of 92 Page ID #:468

12.     When can I expect to receive my Settlement Payment?

If you do not request to be excluded from the Settlement, your Individual Settlement Payment check will be
mailed to you approximately 30 days after the Court grants final approval of the Settlement, if there are no
objections filed and no appeals are filed or pending. Your Individual Settlement Payment check will be mailed
to the address on file for you, which is the address to which this Notice was mailed. Again, if this address is
not right, or if you move after you receive this Notice, you must inform the Administrator of the correct mailing
address. For your convenience, a Change of Address form and a pre-printed return envelope are enclosed. You
may also call the Administrator at 1-8_________.

Class Members receiving an Individual Settlement Payment will be responsible for correctly characterizing this
compensation for tax purposes and paying taxes due, if any. If checks remain uncashed after 180 days of
issuance, the Administrator will place a stop payment on all such checks and forward the sum represented by
these uncashed checks to the California’s Secretary of State, Controller, Unclaimed Property Division for
further handling on behalf of the Class Member.

13.     What am I giving up to get a payment?

Unless you exclude yourself, you are staying in the Class, which means that you can’t sue, continue to sue, or
be part of any other Action against Americold concerning the legal issues in this Action. Specifically, you will
be giving up or fully releasing and forever discharging Americold Logistics, LLC, its past, present, and future
parents, subsidiaries, divisions, and affiliates and their respective past, present, and future officers, directors,
employees, partners, shareholders, owners, agents, vendors, affiliates, insurers, legal representatives, attorneys
and all of their successors (including persons or entities who may acquire them in the future), assigns,
representatives, heirs, executors, and administrators and all other persons acting by, through, under or in concert
with them that could be liable (“Released Parties”) from :

Any and all claims, debts, rights, demands, obligations or liabilities of every nature and description, whether
known or unknown, for damages, penalties, liquidated damages, punitive damages, interest, attorneys’ fees,
litigation costs, restitution, or equitable relief alleged, in whole or in part, in the Lawsuit (based on the facts
alleged in the original class action complaint, the second complaint, the first amended class action complaint, or
the letter to the Labor and Workforce Development Agency) arising during the Class Period on behalf of Class
Members, including without limitation: (i) failure to pay compensation for all hours worked, (ii) failure to
separately pay for all non-productive time, (iii) failure to provide, advise, and inform employees of their right to
take meal periods, (iv) failure to authorize, permit, advise, and inform employees of their right to take rest
periods, (v) failure to pay for rest periods, (vi) failure to pay minimum wages and vacation wages, (vii) failure
to issue accurate itemized wage statements, (viii) waiting time penalties, (ix) violations of California Labor
Code §§ 200, 201, 201.3, 201.5, 202, 203, 204, 210, 218, 218.5 221, 222, 223, 225.5, 226, 226.2, 226.3, 226.7,
227.3, 246(i), 256, 510, 512, 512(a),518, 558, 1174, 1174.5, 1175, 1194, 1197, 1197.1, 2810.5,and 1198; (x)
violations of Labor Code Private Attorneys General Act of 2004, California Labor Code section 2698, et seq.
(“PAGA”); (xi) violations of California Business & Professions Code § 17200 et seq.; (xii) violations of
California Code of Regulations, Title 8, section 11090 et seq.; (xiii) violations of IWC Wage Orders, including
without limitation IWC Wage Orders 9-1998, 9-2000 and 9-2001; (xiv) as it relates to the underlying Labor
Code claims referenced above, interest, attorneys’ fees and costs, from four years prior to February 22, 2019
until April 16, 2020 or the date of preliminary approval, whichever date is earlier)]. The release of the foregoing
claims extends to all theories of relief regardless of whether the claim is, was or could have been alleged as
separate claims, causes of action, lawsuits or based on other theories of relief, whether under federal law,
California law or any state law or common law (including, without limitation, as violations of the California
Labor Code, the Wage Orders, applicable regulations, California’s Business and Professions Code section
17200), any and all claims under the Fair Labor Standards Act and any benefits under any benefit plan, program
                                                    Page 6 of 10
                                      Questions? Call Toll Free: 800 - _______
                                                    Exhibit 1 Page 60
      Case 5:19-cv-00641-GW-SHK Document 30-2 Filed 03/13/20 Page 63 of 92 Page ID #:469

or policy sponsored or maintained by the Company, including, but not limited to the Employee Retirement
Income Security Act, 29 U.S.C. §1001, et seq., but not vested benefits under any pension or 401(k) plan or other
ERISA-governed benefit plan. The released claims include all types of relief available for the above-referenced
claims, including any claims for damages, restitution, losses, penalties, fines, liens, attorneys’ fees, costs,
expenses, debts, interest, injunctive relief, declaratory relief, or liquidated damages.

                         EXCLUDING YOURSELF FROM THE SETTLEMENT

14.     How do I get out of the Settlement?

If you wish to preserve the option to pursue your own separate lawsuit against Americold for the claims asserted
in this Action, or if you otherwise wish not to participate in the Settlement for whatever reason, you should
request to be excluded from the Settlement. To exclude yourself from the Settlement, you must submit a
written statement requesting exclusion from the Settlement (also referred to in this Notice as “opting out”).
Your request for exclusion must (a) state your name, address, telephone number and the last four (4) digits of
the social security number; (b) a statement substantially similar to the following:
        “I understand I am asking to be excluded from the Settlement and that by doing this, I will receive no
        money from the Settlement. I understand that, if I opt-out of the Settlement, I may bring a separate
        action against Americold, but I might lose my separate action or win and recover nothing or less than
        what I would have recovered under the Settlement provisions in this case.”
(c) be addressed to the Administrator and mailed to the Administrator’s address shown in Paragraph 17; and (d)
be signed by the Class Member. The request to opt out must be postmarked on or before _____________, 2020,
(45 days of initial mailing).
15.     If I don’t exclude myself from the Settlement, can I sue Americold for the same thing later?

No. Unless you exclude yourself from this Action, you give up any right to sue Americold for the claims that
this Settlement resolves. If you have a claim or lawsuit already against Americold, you must speak to your
lawyer in that case immediately. You must ask to exclude yourself from this Action to continue your own
lawsuit by returning the request for exclusion postmarked on or before ________, 2020. [45 days of the initial
mailing].

16.     If I exclude myself, can I get money from this Settlement?

No. If you exclude yourself, you will not receive an Individual Settlement Payment. The Individual Settlement
Payment you would have been entitled to receive will be distributed to Participating Class Members who
choose to remain in the Class and to participate. No portion of the Net Settlement Amount will go back to
Americold as a result of any request by Class Members to be excluded from the Settlement.

                                   OBJECTING TO THE SETTLEMENT

17.     How do I tell the Court that I don’t like the Settlement?

If you don’t think the Settlement is fair, you may object to the Settlement and tell the Court your reasons for
disagreeing with the Settlement. This is the process by which you can tell the Court if you think the Settlement
as a whole is unfair. If you think that your Individual Settlement Payment was miscalculated, or the
information shown in the Employment Information Sheet is wrong, please use the process set forth in Paragraph
11 above. If you submit an objection, the Court will consider your views. To object, you must send a letter
                                                   Page 7 of 10
                                     Questions? Call Toll Free: 800 - _______
                                                   Exhibit 1 Page 61
      Case 5:19-cv-00641-GW-SHK Document 30-2 Filed 03/13/20 Page 64 of 92 Page ID #:470

stating that you object to the proposed Settlement. Written objections must be signed by the Class Member and
must: (1) state the objecting Class Member’s name, address, and telephone number; (2) state the case name and
number as follows: Contreras v. Americold Logistics, LLC, Case No. 5:19-cv-00641-GW (SHKx); (3) describe
in clear and concise terms, the basis for each objection; (4) be dated, and if the Class Member intends to use any
document(s) to support an objection, copies of the document(s) should be included with the written objection at
the time of submission. If the Class Member intends to be present at the time of the Final Approval Hearing to
discuss the written objections, he or should indicate that fact in the objection letter. The objection letter must be
mailed to the Administer at the address shown below:

                                   Americold Logistics Class Action Settlement Administrator
                                   c/o ILYM Group, Inc.,
                                   [insert address]
                                   [insert toll free number]

You may appear in person at the time of the Final Approval Hearing to speak with the Court and discuss
your objection. See Paragraphs 20 and 21.
18.     What’s the difference between objecting and requesting to be excluded from the case?

Objecting is simply telling the Court you don’t like something about the Settlement. You may object only if you
stay in the Class. Requesting to be excluded from the Class is telling the Court that you don’t want to be part of
the Class. If you choose not to be a part of the Class, you have no basis to object because the case no longer
affects you.

If you remain in the Class and object to any of the terms of the Settlement, the Court will consider your written
objection when deciding whether to grant final approval to the Settlement. You do not need to appear to discuss
the objection.

                               THE COURT’S FINAL FAIRNESS HEARING

19.     When and where will the Court decide whether to approve the settlement?

The Court will hold a Final Approval Hearing in Courtroom 9D, of the United States District Court, Central
District of California located at 350 West 1st Street, Los Angeles, California 90012 on _______________, 2020
at _____:00 a.m. At this hearing, the Court will determine whether the Settlement should be finally approved
as fair, reasonable, and adequate. The Court will also be asked to approve Class Counsel’s request for attorneys’
fees and litigation costs, the Class Representative service payment, and the Administrator’s fees and expenses.

The Court may reschedule the Final Approval hearing without further notice to Class Members. However, any
Class Member who has filed a written objection will be notified by Class Counsel of any rescheduling of the
date and time of the Final Approval hearing.

20.     Do I have to come to the hearing?

No. Class Counsel will answer any questions the Court may have. If you send an objection, you don’t have to
come to Court to talk about it. As long as you mailed your written objection as shown in Paragraph 17, the
Court will consider it. If you plan to attend, your written objection letter should include reference to your
intention to appear at the Final Approval Hearing. You may also hire and pay your own lawyer to attend if you
so desire; see Paragraph 21.
                                                    Page 8 of 10
                                      Questions? Call Toll Free: 800 - _______
                                                     Exhibit 1 Page 62
      Case 5:19-cv-00641-GW-SHK Document 30-2 Filed 03/13/20 Page 65 of 92 Page ID #:471


21.     May I appear and speak at the hearing?

If you have submitted a written objection, you may also personally appear at the Final Approval hearing to
discuss your objection.

                                     GETTING MORE INFORMATION

22.     Who can I contact if I have questions about the Settlement?

This Notice summarizes the proposed Settlement. More details are in the Joint Stipulation of Class Action
Settlement and Release on file with the Court. You may view the Court’s files, located this matter. The United
States District Court, Central District of California is located at 350 West 1 st Street, Los Angeles, California
90012 [confirm files are located here]. You may view the Court’s files any time Monday through Friday,
between the hours of 9:00 a.m. and 4:00 p.m., excluding Court holidays. The case name and case number are
Contreras v. Americold Logistics, LLC, Case No. 5:19-cv-00641-GW (SHKx). You may also contact Class
Counsel at the contact information listed above in Paragraph 5 if you have any questions about the Settlement.
You may also contact the court-appointed Administrator, ILYM Grour, Inc., by calling toll free 1-
___________, or you can write to Contreras v. Americold Logistics Class Action Administrator at the address
shown above in paragraph 17.

PLEASE DO NOT CONTACT THE CLERK OF THE COURT, THE JUDGE, OR ANY OF THE
AMERICOLD MANAGERS, SUPERVISORS, OR ATTORNEYS ABOUT THIS SETTLEMENT.


                              ADDITIONAL IMPORTANT INFORMATION

A.     Americold will not retaliate in any manner whatsoever against any Class Member who stays in the
Class and receives a Settlement Payment or who requests to be excluded from the Settlement.

B.      It is your responsibility to ensure that the Administrator has your current mailing address and
telephone number on file, as this will be the address to which your Individual Settlement Payment will be
mailed.

C.      Settlement Payment checks must be cashed soon after receipt. Monies represented by checks which
remain uncashed after 180 days of the date of issuance will be voided, and handled as described in Paragraph
12, above. If your check is lost or misplaced, you should immediately contact the Administrator immediately to
request a replacement.




                                                   Page 9 of 10
                                     Questions? Call Toll Free: 800 - _______
                                                   Exhibit 1 Page 63
      Case 5:19-cv-00641-GW-SHK Document 30-2 Filed 03/13/20 Page 66 of 92 Page ID #:472

                                        Contreras v. Americold Logistics, LLC,
                               United States District Court, Central District of California
                                        Case No. 5:19-cv-00641-GW (SHKx);

                                    EMPLOYMENT INFORMATION SHEET
Class Member’s Address on File with the Administrator:

Name:                                _______________________

Address:                             _______________________

City, State, Zip Code:               _______________________


Americold Logistics, LLC’s records reflect that you are/were employed as an hourly paid, non-
exempt California employee sometime during the Class Period, from February 22, 2015 through
through __________, 2020 and shows the following:

              You have _____ [insert # or N/A] Pay Periods worked during the PAGA Period
              (February 22, 2018 through _____, 2020).

              You have _____ [insert #] Work Weeks worked during the Class Period, (February
              22, 2015 through _____, 2020).

Based on the number of Pay Periods and Work Weeks shown above (obtained from Americold
Logistics’ records), it is estimated you will receive an estimated $__, less applicable payroll
taxes. The amount shown is an estimate. The actual amount you receive may be more or less
than the estimated amount shown, depending on a number of factors.

You do not have to take any action to receive your Settlement Payment. It will be mailed
to you at the address shown above. If your address has changed, or is different than the
address shown above, you must return the enclosed Change of Address form to notify the
Administrator your Settlement Payment must be mailed to a different address than shown
above. You may also contact the Administrator by calling toll-free _______________.

Again, Settlement Payment checks will be voided 180 days after issuance, and forwarded to the
Unclaimed Property Division of the State of California’s Controller’s Department. It is highly
recommended that after receipt of your Settlement Payment check, you immediately deposit or
cash it.
4827-2925-7910.1 100143.1007




                                                        Page 10 of 10
                                           Questions? Call Toll Free: 800 - _______
                                                          Exhibit 1 Page 64
Case 5:19-cv-00641-GW-SHK Document 30-2 Filed 03/13/20 Page 67 of 92 Page ID #:473




                 EXHIBIT B
                                   Exhibit 1 Page 65
Case 5:19-cv-00641-GW-SHK Document 30-2 Filed 03/13/20 Page 68 of 92 Page ID #:474

                              Contreras v. Americold Logistics, LLC,
                     United States District Court, Central District of California
                              Case No. 5:19-cv-00641-GW (SHKx);


                             CHANGE OF ADDRESS FORM


I wish to change my name and/or mailing address and/or other contact information to the
following:

Name:______________________________________________

Former Name (if applicable):____________________________

Street and Apt. No., if any:______________________________

City, State and Zip Code:_______________________________

Telephone(s): (Home):________________; (Cell):___________

Email:______________________________________________


I understand all future correspondence in this Action, including but not necessarily limited to
important notices or Settlement Payments, will be sent to the address listed above and not to
the address previously used. I hereby request and consent to the use of the address listed above
for these purposes.

                                                     Submitted by:

DATED: ____________, 2020                            Print Name: __________________________

                                                     Signature:      _________________________


           PLEASE RETURN THIS FORM IN THE ENVELOPE PROVIDED
               OR VIA UNITED STATES FIRST-CLASS MAIL TO:

                    Americold Logistics Class Action Settlement Administrator
                                     c/o ILYM Group, Inc.,
                                         [insert address]
                                    [insert toll free number]




                            QUESTIONS? CALL TOLL FREE – (800) _________

                                CHANGE OF ADDRESS FORM
                                              Exhibit 1 Page 66
Case 5:19-cv-00641-GW-SHK Document 30-2 Filed 03/13/20 Page 69 of 92 Page ID #:475




                 EXHIBIT C
                                   Exhibit 1 Page 67
Case 5:19-cv-00641-GW-SHK Document 30-2 Filed 03/13/20 Page 70 of 92 Page ID #:476




 1

 2

 3

 4

 5

 6

 7

 8                         UNITED STATES DISTRICT COURT
 9           CENTRAL DISTRICT OF CALIFORNIA – WESTERN DIVISION
10   JOSE CONTRERAS, on behalf of                 Case No. 5:19-cv-00641-GW (SHKx)
11   himself and other similarly-situated         CLASS ACTION
     employees,
12
                 Plaintiff,                      [PROPOSED]
13
           vs.                                   ORDER GRANTING PRELIMINARY
14                                               APPROVAL OF CLASS ACTION
     AMERICOLD LOGISTICS, LLC, a                 SETTLEMENT
15   Delaware Limited Liability
16   Company; and DOES 1 through 10,
     inclusive,
17
                  Defendants.
18                                               Filed:      February 22, 2019
                                                 Removed: April 10, 2019
19                                               Trial Date: None
20

21

22

23

24

25

26

27

28
                                                             Case No. 5:19-cv-00641-GW (SHKx)
     [PROPOSED] ORDER GRANTING PRELIMINARY APPROVAL OF CLASS ACTION SETTLEMENT
                                        Exhibit 1 Page 68
Case 5:19-cv-00641-GW-SHK Document 30-2 Filed 03/13/20 Page 71 of 92 Page ID #:477




 1         The Court, having fully reviewed the Motion for Order Granting Preliminary
 2   Approval of Class Action Settlement, the supporting Points and Authorities,
 3   Declarations of Class Counsel Isam C. Khoury and Sahag Majarian II, the Joint
 4   Stipulation of Class Action Settlement and Release (“Agreement”), and the proposed
 5   Notice of Class Action Settlement, and in recognition of the Court’s duty to make a
 6   preliminary determination as to the reasonableness of any proposed class action
 7   settlement and, if preliminarily determined to be reasonable, to ensure proper notice is
 8   provided to Class Members in accordance with due process requirements, and to
 9   conduct a Final Approval hearing as to the good faith, fairness, adequacy and
10   reasonableness of any proposed settlement, HEREBY MAKES THE FOLLOWING
11   DETERMINATIONS AND ORDERS:
12         1.     The Court now finds, on a preliminary basis, that the Agreement attached
13   to the Declaration of Isam C. Khoury as Exhibit “1” incorporated by reference in full
14   and made a part of this Order of preliminary approval, appears to be within the range of
15   reasonableness of a settlement which could ultimately be given final approval by this
16   Court. The Court notes that Defendant Americold Logistics, LLC has agreed to pay the
17   Gross Settlement Amount of $2,500,000 in full satisfaction of the claims as more
18   specifically described in the Agreement (“Settlement”).
19         2.     Further, it appears to the Court on a preliminary basis that: (a) the non-
20   reversionary Gross Settlement Amount is fair and reasonable to Class Members when
21   balanced against the probable outcome of further litigation relating to class certification,
22   liability and damages issues and potential appeals; (b) significant investigation,
23   research, and discovery, have been conducted such that respective counsel for each of
24   the Parties at this time are able to reasonably evaluate their respective positions; (c)
25   settlement at this time will avoid substantial costs, delay, and risks that would be
26   presented by the further prosecution of the litigation; and (d) the proposed Settlement
27   has been reached as the result of intensive, serious, and non-collusive arms’-length
28   negotiations between the Parties facilitated by an experienced wage and hour mediator.
                                                  1.                Case No. 5:19-cv-00641-GW (SHKx)
          [PROPOSED] ORDER GRANTING PRELIMINARY APPROVAL OF CLASS ACTION SETTLEMENT
                                            Exhibit 1 Page 69
Case 5:19-cv-00641-GW-SHK Document 30-2 Filed 03/13/20 Page 72 of 92 Page ID #:478




 1   ACCORDINGLY,          GOOD      CAUSE           APPEARING,    THE      MOTION          FOR
 2   PRELIMINARY APPROVAL OF CLASS ACTION SETTLEMENT IS HEREBY
 3   GRANTED.
 4         3.     As a part of the Court’s preliminary approval, it finds for settlement
 5   purposes only, that the Class meets the requirements of Rules 23(a) and (b)(3) of the
 6   Federal Rules of Civil Procedure, and the Court accepts and incorporates the Agreement
 7   and hereby conditionally certifies the Class of persons, for purposes of this Settlement
 8   only, pursuant to the Agreement’s terms and conditions as follows: “all individuals
 9   employed by Americold Logistics, LLC in the State of California as hourly non-exempt
10   employees at any time during the period from February 22, 2015 through
11   _____________, 2020.”
12         4.     The Court approves and appoints Plaintiff Jose Contreras as the Class
13   Representative.
14         5.     The Court approves and appoints Cohelan, Khoury & Singer and Law
15   Office of Sahag Majarian II, as Class Counsel.
16         6.     The Court approves and appoints ILYM Group, Inc., as the Settlement
17   Administrator to administer the Settlement pursuant to the terms of the Settlement
18   Agreement.
19         7.     The Court finds that the Notice of Class Action Settlement (“Class
20   Notice”) together with the Change of Address form (Exhibits A and B to the Agreement,
21   and together with a pre-printed return envelope, collectively “Notice Packet”) advises
22   the Class of the pendency of the Class Action, of the proposed Settlement terms, of the
23   preliminary Court approval of the Settlement, of the automatic payment of a
24   proportionate share of the Settlement monies if the Class Member does not request to
25   be excluded, of the released claims, of the estimated amount each may expect to receive
26   pursuant to the proposed Settlement, of their right to submit objections or requests for
27   exclusion and of the manner and timing for doing either of these acts.
28
                                                2.                Case No. 5:19-cv-00641-GW (SHKx)
          [PROPOSED] ORDER GRANTING PRELIMINARY APPROVAL OF CLASS ACTION SETTLEMENT
                                          Exhibit 1 Page 70
Case 5:19-cv-00641-GW-SHK Document 30-2 Filed 03/13/20 Page 73 of 92 Page ID #:479




 1         8.     The Court further finds the proposed Class Notice and the proposed
 2   method of dissemination fairly and adequately advises the Class of the terms of the
 3   proposed Settlement, of their rights, of the benefits available to Class Members, and of
 4   the Final Approval hearing date, time and place, and their right to file documentation in
 5   support of or in opposition to the Settlement and to appear in connection with said
 6   hearing. The Court finds the Class Notice clearly comports with all constitutional
 7   requirements including those of due process and, when completed, shall constitute
 8   sufficient notice to the Class Members. ACCORDINGLY, GOOD CAUSE
 9   APPEARING, THE COURT HEREBY APPROVES THE PROPOSED CLASS
10   NOTICE.
11         9.     The Court finds the mailing to the Class Member’s present and last known
12   address, with safeguards to perform reasonable skip traces of returned as undeliverable
13   Notices Packets, constitutes an effective method of notifying Class Members of their
14   rights with respect to the proposed Settlement. ACCORDINGLY, IT IS HEREBY
15   ORDERED that:
16                A.    On or before 14 calendar days of the Order Granting Preliminary
17   Approval, Defendant shall forward to the appointed Administrator, the Class Data as
18   provided for by the terms of the Agreement;
19                B.    On or before 14 business days of receipt of the Class Data, the
20   Administrator shall mail the Notice Packets, in both English and Spanish, to each Class
21   Member, by first class United States mail, postage pre-paid. The exterior of the mailing
22   envelope shall include the following language below the Administrator’s address:
23                             Important Legal Document:
                               You may get Money from a Class Action
24
                               Settlement; your prompt reply to correct a
25                             Bad address is required.
26   The Administrator shall take those measures specified, and on the conditions set forth
27   in the Agreement, for updating an address subsequent to the first mailing of a Notice
28   Packet
                                                3.                Case No. 5:19-cv-00641-GW (SHKx)
          [PROPOSED] ORDER GRANTING PRELIMINARY APPROVAL OF CLASS ACTION SETTLEMENT
                                          Exhibit 1 Page 71
Case 5:19-cv-00641-GW-SHK Document 30-2 Filed 03/13/20 Page 74 of 92 Page ID #:480




 1                C.      All mailings shall be made to the present and/or last known mailing
 2   address of the Class Members based on Defendant’s records, and as may be updated
 3   and located by the Administrator and as may be provided to the Administrator by Class
 4   Counsel or Americold’s counsel. The Court finds, and so orders, that the mailing of
 5   Notice Packets to the Class as set forth in the Agreement and this paragraph is the best
 6   means practicable by which to reach Class Members and is reasonable and adequate
 7   pursuant to all constitutional and statutory requirements including all due process
 8   requirements; and,
 9         10.    IT IS FURTHER ORDERED that:
10                A.      Requests for Exclusion. Requests for exclusion from the Settlement
11   must be mailed to the Administrator in the manner set forth in the Class Notice,
12   postmarked no later than the Response Deadline. If the Notice Response Deadline falls
13   on a Saturday or Federal Holiday, it will be extended to the next day which the U.S.
14   Postal Service is open. The Response Deadline will be extended fifteen (15) calendar
15   days for any Class Member who is re-mailed a Notice Packet by the Settlement
16   Administrator, unless the 15th day falls on a Sunday or Federal holiday, in which case
17   the Response Deadline will be extended to the next day on which the U.S. Postal Service
18   is open. The Response Deadline may also be extended by express agreement between
19   Class Counsel and Defendant.
20                B.      Objections. Written letters of objection to the Settlement may be
21   mailed to the Administrator in the manner set forth in the Class Notice, postmarked on
22   or before the Response Deadline. Any written letter of objection should be signed by
23   the Class Member and/or his or her representative; include the objecting Class
24   Member’s name, address, telephone number; the last four digits of his/her Social
25   Security number, and the case name and number as shown in the Class Notice; the basis
26   for each objection, and whether or not the Class Member intends to appear at the final
27   approval hearing.
28
                                                 4.               Case No. 5:19-cv-00641-GW (SHKx)
          [PROPOSED] ORDER GRANTING PRELIMINARY APPROVAL OF CLASS ACTION SETTLEMENT
                                           Exhibit 1 Page 72
 Case 5:19-cv-00641-GW-SHK Document 30-2 Filed 03/13/20 Page 75 of 92 Page ID #:481




 1         11.    IT IS FURTHER ORDERED that within fourteen (14) days of the
 2   Response Deadline, Class Counsel shall file their application for awards of reasonable
 3   attorneys’ fees and litigation expenses, the Class Representative Service Payments, and
 4   the Administrator’s expenses.
 5         12.    IT IS FURTHER ORDERED, that all papers in support of the Motion for
 6   Order Granting Final Approval of the Class Action Settlement shall be filed at least
 7   twenty-eight (28) calendar days before the Final Fairness/Final Approval hearing.
 8         13.    IT IS FURTHER ORDERED that the Final Fairness / Final Approval
 9   hearing shall be held before the undersigned at ____ p.m. a.m. on _______, 2020, in the
10   above-entitled Court, the United States District Court, Central District – Western
11   Division, 350 West 1st Street, Los Angeles, California 90012 to consider the fairness,
12   adequacy and reasonableness of the proposed Settlement preliminarily approved by this
13   Order of Preliminary Approval, and to consider the application of Class Counsel for
14   awards of reasonable attorneys’ fees and litigation expenses, the Class Representative
15   Service Payments, and the Administrator’s expenses.
16         14.    IT IS FURTHER ORDERED that if, for any reason, the Court does not
17   execute and file an Order Granting Final Approval and Judgment, or if the Effective
18   Date, as defined by the Agreement, does not occur for any reason whatsoever, the
19   Agreement and the proposed Settlement subject of this Order and all evidence and
20   proceedings had in connection therewith, shall be null and void and without prejudice
21   to the status quo ante rights of the Parties to the litigation as more specifically set forth
22   in the Agreement.
23         15.    IT IS FURTHER ORDERED that Defendant shall, in compliance with the
24   Class Action Fairness Act, 28 U.S.C. § 1715, serve written notice of the proposed
25   Settlement on the U.S. Attorney General and the appropriate California state official,
26   along with the appropriate state official in every state where a Class Member resides no
27   later than five (5) days of the issuance of this Order if not earlier completed prior to the
28   hearing on Plaintiff’s Motion for Order Granting Preliminary Approval. Defendant
                                                  5.                Case No. 5:19-cv-00641-GW (SHKx)
          [PROPOSED] ORDER GRANTING PRELIMINARY APPROVAL OF CLASS ACTION SETTLEMENT
                                            Exhibit 1 Page 73
Case 5:19-cv-00641-GW-SHK Document 30-2 Filed 03/13/20 Page 76 of 92 Page ID #:482




 1   shall submit a statement of compliance with the Court in a timely manner to prevent
 2   delay of the Effective Date.
 3         16.    IT IS FURTHER ORDERED that, pending further order of this Court, all
 4   proceedings in this matter except those contemplated by this Order and in the
 5   Agreement are stayed.
 6         17.    The Court expressly reserves the right to adjourn or to continue the Final
 7   Approval hearing from time-to-time without further notice to Class Members, except
 8   that notice of a continuance shall be provided to all Class Members who submit written
 9   objections. In the event the Settlement does not become final for any reason, this
10   Preliminary Approval Order shall be of no further force or effect and the fact that the
11   Parties were willing to stipulate to class certification as part of the Settlement shall have
12   no bearing on, and not be admissible in connection with, the issue of whether a class
13   should be certified in a non-settlement context.
14   IT IS SO ORDERED.
15

16
     Dated:                                   ____________________________
                                              The Honorable George H. Wu
17                                            United States District Court
18                                            Central District of California-Western Divis on

19

20

21

22

23

24

25

26

27

28
                                                  6.                Case No. 5:19-cv-00641-GW (SHKx)
          [PROPOSED] ORDER GRANTING PRELIMINARY APPROVAL OF CLASS ACTION SETTLEMENT
                                            Exhibit 1 Page 74
Case 5:19-cv-00641-GW-SHK Document 30-2 Filed 03/13/20 Page 77 of 92 Page ID #:483




                 EXHIBIT D
                                   Exhibit 1 Page 75
Case 5:19-cv-00641-GW-SHK Document 30-2 Filed 03/13/20 Page 78 of 92 Page ID #:484




 1

 2

 3

 4

 5

 6

 7

 8                         UNITED STATES DISTRICT COURT
 9           CENTRAL DISTRICT OF CALIFORNIA – WESTERN DIVISION
10   JOSE CONTRERAS, on behalf of                 Case No. 5:19-cv-00641-GW (SHKx)
11   himself and other similarly-situated         CLASS ACTION
     employees,
12
                 Plaintiff,                       [PROPOSED]
13
           vs.                                    ORDER GRANTING FINAL
14
     AMERICOLD LOGISTICS, LLC, a                  APPROVAL OF CLASS ACTION
15   Delaware Limited Liability                   SETTLEMENT AND ENTERING
     Company; and DOES 1 through 10,              JUDGMENT
16
     inclusive,
17
                  Defendants.
18

19                                               Filed:      February 22, 2019
                                                 Removed: April 10, 2019
20                                               Trial Date: None
21

22

23

24

25

26

27

28
                                                             Case No. 5:19-cv-00641-GW (SHKx)
     [PROPOSED] ORDER GRANTING PRELIMINARY APPROVAL OF CLASS ACTION SETTLEMENT
                                        Exhibit 1 Page 76
Case 5:19-cv-00641-GW-SHK Document 30-2 Filed 03/13/20 Page 79 of 92 Page ID #:485




 1          This matter came on for hearing on __________, 2020 at ___ a.m., in Courtroom
 2   9D of the above-captioned Court on Plaintiff’s Unopposed Motion for Order Granting
 3   Final Approval of Class Action Settlement and Entering Judgment pursuant to this
 4   Court’s Order Granting Preliminary Approval of Class Action Settlement [Dkt. ___],
 5   and the fully-executed Joint Stipulation of Class Action Settlement (“Settlement
 6   Agreement”) [Dkt. _____, pgs ____]. Pursuant to the Preliminary Approval Order,
 7   Class Members were given notice of the terms of the proposed settlement as set forth in
 8   Section 7 of the Notice of Class Action Settlement and pursuant to the Settlement
 9   Agreement (“Settlement”), and the opportunity to comment upon, request to be
10   excluded or object to the Settlement or any of its terms. Having received and considered
11   the proposed Settlement, the supporting papers filed by the Parties, and the evidence
12   and argument received by the Court in conjunction with the Motion for Order Granting
13   Preliminary Approval of Class Action Settlement [Dkt. ___], and the Motion for Order
14   Granting Final Approval, the Court grants final approval of the settlement as set forth
15   in the Settlement Agreement and HEREBY ORDERS AND MAKES THE
16   FOLLOWING DETERMINATIONS:
17          1.       Pursuant to the Order Granting Preliminary Approval of Class Action
18   Settlement, the Court-approved Notice of Class Action Settlement, Change of Address
19   form, in English and Spanish, and a pre-printed return envelope (“Notice Packet”) were
20   mailed to all Class Members by first-class mail. The Notice Packet notified Class
21   Members of their rights (1) to receive their share of the Settlement without a claim form,
22   (2) to object to the Settlement and the deadline to submit an objection; (3) to request
23   exclusion and the deadline to do so; (4) to appear at the Final Approval Hearing, and
24   (5) the number of Work Weeks and number of Pay Period upon which their Settlement
25   Payment would be calculated and the estimated amount of their Individual Settlement
26   Payments.
27           2.      The Court finds and determines that this notice procedure afforded
28   adequate protections to Class Members and provides the basis for the Court to make an
                                                 1.               Case No. 5:19-cv-00641-GW (SHKx)
                 [PROPOSED] ORDER GRANTING FINAL APPROVAL OF CLASS ACTION SETTLEMENT
                                             Exhibit 1 Page 77
Case 5:19-cv-00641-GW-SHK Document 30-2 Filed 03/13/20 Page 80 of 92 Page ID #:486




 1   informed decision regarding approval of the Settlement based on the response of the
 2   Class. No objections were presented by any Class Member and only ___ individual,
 3   identified in the ILYM Declaration, requested exclusion from the Settlement. The Court
 4   finds and determines that the notice provided in this case was the best notice practicable,
 5   which satisfied the requirements of law and due process.
 6           3.      The Court further finds and determines that the terms of the Settlement
 7   are fair, reasonable and adequate to the Class and to each Class Member and that the
 8   Settlement is ordered finally approved, and that all terms and provisions of the
 9   Settlement should be and hereby are ordered to be consummated subject to the Effective
10   Date expiration periods and other conditions set forth in the Settlement Agreement.
11           4.      The Court confirms the law firms of Cohelan Khoury & Singer and Law
12   Office of Sahag Majarian, II as Class Counsel.
13           5.      The Court confirms the Plaintiff Jose Contreras as the Class
14   Representative.
15          6.       The Court finds and determines that the Settlement Payments to be paid
16   to _____ Participating Class Members as provided for by the Settlement Agreement are
17   fair and reasonable. The Court hereby grants final approval to and following the
18   Effective Date expiration periods and other conditions set forth in the Settlement
19   Agreement orders the payment of those amounts be made in accordance with the terms
20   of the Settlement Agreement.
21           7.      Pursuant to the terms of the Settlement, and the authorities, evidence and
22   argument submitted by Class Counsel, the Court awards Class Counsel attorneys’ fees
23   of $750,000 and reimbursement of their litigation costs of $______. The Court finds
24   and determines that such amounts are fair and reasonable and following the Effective
25   Date expiration periods and other conditions set forth in the Settlement Agreement
26   orders the Administrator to make these payments in accordance with the terms of the
27   Settlement Agreement.
28

                                                 2.               Case No. 5:19-cv-00641-GW (SHKx)
                 [PROPOSED] ORDER GRANTING FINAL APPROVAL OF CLASS ACTION SETTLEMENT
                                             Exhibit 1 Page 78
Case 5:19-cv-00641-GW-SHK Document 30-2 Filed 03/13/20 Page 81 of 92 Page ID #:487




 1          8.       The Court approves Class Representative Service Payment of $10,000 to
 2   Jose Contreras in consideration of (i) their initiation and prosecution of the Action, (ii)
 3   service as the sole representative for the Class, (iii) work performed, (iv) risks
 4   undertaken for the payment of costs in the event the case had not concluded
 5   successfully, (v) general release of all claims, and (vi) the substantial benefits conferred
 6   upon all Participating Class Members.
 7           9.      The Court finds and determines that payment to the California Labor and
 8   Workforce Development Agency of $150,000 as its share of the Settlement of civil
 9   penalties under the Private Attorneys Generals Act is fair, reasonable, and appropriate.
10   The Court hereby grants final approval to and following the Effective Date expiration
11   periods and other conditions set forth in the Settlement Agreement orders that amount
12   be paid in accordance with the Agreement.
13          10.      The Court further finds and determines that payment of the fees and costs
14   of the appointed Administrator, ILYM Group, Inc., of $______ for services rendered
15   and to be rendered in connection with the completion of its administrative duties
16   pursuant to the Settlement.
17           11.     Without affecting the finality of this Order in any way, the Court retains
18   jurisdiction of all matters relating to the interpretation, administration, implementation,
19   effectuation and enforcement of this order and the Settlement.
20           12.     Nothing in this order shall preclude any action to enforce the Parties’
21   obligations under the Settlement or under this Order.
22           13.     The Parties are hereby ordered to comply with the terms of the Settlement.
23           14.     The Parties shall bear their own costs and attorneys’ fees except as
24   otherwise provided by the Settlement Agreement and this Order Granting Class
25   Counsels’ attorneys’ fees and reimbursement of litigation costs.
26   ///
27   ///
28   ///
                                                 3.               Case No. 5:19-cv-00641-GW (SHKx)
                 [PROPOSED] ORDER GRANTING FINAL APPROVAL OF CLASS ACTION SETTLEMENT
                                              Exhibit 1 Page 79
Case 5:19-cv-00641-GW-SHK Document 30-2 Filed 03/13/20 Page 82 of 92 Page ID #:488




 1            15.   The Court hereby enters final judgment in this case accordance with the
 2   terms of the Settlement, Order Granting Preliminary Approval of Class Action
 3   Settlement, and this Order.
 4   IT IS SO ORDERED.
 5

 6
     Dated:                             ____________________________
                                        The Honorable George H. Wu
 7                                      United States District Court
 8                                      Central District of California-Western Divison

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                4.               Case No. 5:19-cv-00641-GW (SHKx)
                [PROPOSED] ORDER GRANTING FINAL APPROVAL OF CLASS ACTION SETTLEMENT
                                            Exhibit 1 Page 80
Case 5:19-cv-00641-GW-SHK Document 30-2 Filed 03/13/20 Page 83 of 92 Page ID #:489




                     EXHIBIT 2
     Case 5:19-cv-00641-GW-SHK Document 30-2 Filed 03/13/20 Page 84 of 92 Page ID #:490

                                               COHELAN KHOURY & SINGER
                                                   A PARTNERSHIP OF PROFESSIONAL LAW CORPORATIONS


TIMOTHY D. COHELAN, * APLC                                   ATTORNEYS AT LAW                       JEFF GERACI ∆
ISAM C. KHOURY, APC                                                                                 J. JASON HILL†
DIANA M. KHOURY, APC                                    605 “C” STREET, SUITE 200                   MARTA MANUS
MICHAEL D. SINGER, •APLC                            SAN DIEGO, CALIFORNIA 92101-5305                KRISTINA DE LA ROSA

(*Also admitted in the District of Columbia)
                                                         Telephone: (619) 595-3001
(•Also admitted in Colorado)                              Facsimile: (619) 595-3000                 († Also admitted in Illinois)
                                                                 www.ckslaw.com                     (∆ Of Counsel)




                    TIMOTHY D. COHELAN and ISAM C. KHOURY are the founding partners
            of COHELAN KHOURY & SINGER, a civil litigation firm established in 1981. Since
            1987, Cohelan Khoury & Singer has specialized in class action cases and has been
            certified as class counsel and lead counsel in numerous state and federal court cases
            throughout the United States. The firm has successfully prosecuted well over 150 class
            action cases representing diverse groups of victims, including urban homeless entitled to
            emergency shelter; victims of a national health insurance fraud scheme; retirees entitled
            to pension benefits; defrauded investors; consumers; and workers entitled to back wages.
            Cohelan Khoury & Singer’s diverse practice currently includes representation of, among
            others, employees contesting wage and hour violations as well as consumers battling
            unfair business practices.

                   Cohelan Khoury & Singer has a broad array of experience in prosecuting class
            action cases. The firm has successfully achieved a landmark California Supreme Court
            reversal of a court of appeal reversal of a trial court grant of certification affecting over
            100,000 workers in Brinker Restaurant Corp. v. Super. Ct. (2012) 53 Cal.4th 1004, as
            well as a groundbreaking reversal of a class certification denial in Hicks v. Kaufman
            and Broad (2001) 89 Cal.App.4th 908. Cohelan Khoury & Singer has also
            achieved statewide recognition for pro bono public interest work including successful
            cases prosecuted on behalf of homeless persons in Hoffmaster v. City of San Diego
            (1997) 55 Cal.App.4th 1098.

                    Cohelan Khoury & Singer’s public interest work has been recognized in numerous
            cases including that of United States District Court Judge Milton Pollack, a Senior United
            States District Court Judge for the Southern District of New York, who has publicly
            stated that he had “seen no similar indication of a public service rendered by any group of
            lawyers in all the years I have practiced law myself, which is for 38, or the 27 years that I
            have been on the bench.” Judge Pollack’s comments came in connection with a class
            action case brought on behalf of thousands of victims of health insurance fraud across the
            nation.

                   The firm has substantial trial experience in class action, representative, and
            complex litigation, as well as individual matters. Cohelan Khoury & Singer is one of a
            handful of firms to have tried class action wage and hour cases, including an independent
            contractor misclassification action on behalf of newspaper carriers against the Orange
            County Register and an action for unpaid wages, wage deductions, and expense


                                                                Exibit 2 Page 81
Case 5:19-cv-00641-GW-SHK Document 30-2 Filed 03/13/20 Page 85 of 92 Page ID #:491



   reimbursements on behalf of a certified class of truckers and appliance installation
   helpers. The firm also tried to judgment a certified case against the State of Hawaii Child
   Support Enforcement Agency for wrongful retention of child support monies. The agency
   was ordered to conduct an accounting and pay the funds to the custodial parents. The firm
   has also represented large numbers of individuals collectively for construction defect
   claims and major investment frauds, recovering monies related to cracked slab
   foundations and defrauded investors of Ponzi schemes.

          Cohelan Khoury & Singer has certified classes in heavily contested hearings
   against the following entities:

         1.     Atlantic Richfield Corporation, Chevron Corporation, Exxon Corporation,
                Mobil Oil Corporation, Shell Oil Company, Texaco, Inc., Tosco
                Corporation, Ultramar Corporation, and Unocal Corporation
         2.     Empire Blue Cross/Blue Shield
         3.     Pioneer Mortgage
         4.     Liebert Corporation
         5.     PaineWebber, Inc.
         6.     Dayton Hudson Corp.
         7.     Chartwell Financial
         8.     Cal Fed, Inc.
         9.     Jones, American Thrift
         10.    Service Technicians, Inc.
         11.    Kaufman & Broad
         12.    Washington Mutual Bank
         13.    Albertson’s, Inc.
         14.    Wells Fargo Home Mortgage, Inc.
         15.    Brinker Restaurant Corporation
         16.    FedEx Ground Package System
         17.    Ethan Allen, Inc.
         18.    State of Hawaii Child Support Enforcement Agency
         19.    Victoria Apartments
         20.    AT&T Wireless Services, Inc.
         21.    Farmers Insurance Company
         22.    City of San Diego
         23.    Lewis Homes of California
         24.    Freedom Communications, Inc. d/b/a The Orange County Register
         25.    California Pizza Kitchen
         26.    Raytheon Company
         27.    Les Schwab Tire Centers of California, Inc.
         28.    Catholic Healthcare West
         29.    Kaiser Foundation Hospitals
         30.    Penske Logistics and Penske Truck Leasing
         31.    Conair
         32.    Container Connection of Southern California
         33.    Ashley Furniture/Stoneledge Furniture
         34.    Save Mart Supermarkets
         35.    PICO Enterprises, Inc. dba Phyle Inventory Control Specialist and PICS
         36.    Certified Class Counsel well over 100 settlement classes



                                                 2
                                          Exibit 2 Page 82
Case 5:19-cv-00641-GW-SHK Document 30-2 Filed 03/13/20 Page 86 of 92 Page ID #:492




          Cohelan Khoury & Singer has obtained numerous verdicts, judgments, or
   settlements since September 1993. Listed below are examples of cases the firm has
   played a central role in the resolution of and which have received final approval by the
   Court:
         •      Bennett v. Countrywide, San Diego Superior Court, Case No. GIC840981
                [expense reimbursement claim by commission employees];
         •      Evans v. Washington Mutual Bank, Orange County Superior Court Case
                No. 02CC15415 [expense reimbursement and wage deduction claim by
                commission employees];
         •      Gonzalez, et al. v. Freedom Communications, Inc. d/b/a The Orange
                County Register, Orange County Superior Court Case No. 03CC08756
                [home delivery carriers misclassified as “independent contractors”];
         •      Aravena v. Cisco Systems, Inc., Orange County Superior Court Case No.
                07CC01367 [OT misclassification claim by IT employees];
         •      Venturini v. Genentech, Inc., San Francisco Superior Court Case No. CGC-
                09-492494 [OT misclassification claim by IT employees];
         •      Durrani v. Western Digital Corporation, et al., Orange County Superior
                Court Case No. 30-2009-00268212 [OT misclassification claim by IT
                Employees];
         •      Watson v. Raytheon Company, United States District Court, Southern
                District of California Case No. 10CV0634 [Ot misclassification claim by IT
                employees];
         •      Bills v. Sutter Health, Alameda Superior Court Case No. RG09465894 [Ot
                misclassification claim by IT employees];
         •      Smith v. California Pizza Kitchen, San Diego Superior Court Case No. 37-
                2008-00083992 [OT misclassification claims by managers and assistant
                managers];
         •      Dunn v. The Kroger Company, et al., Los Angeles Superior Court Case No.
                Case No. BC323252 [meal and rest break claims];
         •      Gallen v. Gambro Healthcare, Inc., Orange County Superior Court Case
                No. 04CC00571 [OT claims by nurses];
         •      Hohnbaum, et al. v. Brinker Restaurant Corp., San Diego Superior Court
                Case No. GIC834348 [meal and rest break claims];
         •      Liberty Mutual Overtime Cases, Los Angeles Superior Court Case No.
                J.C.C.P. 4234 [OT misclassification of Insurance Claims Handlers];
         •      Leisinger-Reed, et al. v. Equinox Holdings, Inc., et al., Los Angeles
                Superior Court Case No. BC481860 [unpaid wages, and meal and rest
                break claims by massage therapists, estheticians, and nail technicians];
         •      Rite Aid Wage and Hour Cases, Los Angeles Superior Court Case No.
                J.C.C.P. 4583 [OT, Meal and Rest Period Claims by Pharmacists]
         •      Djukich v. Carwell, LLC, Unites States District Court, Central District of
                California Case No. 13CV4455 BRO [unpaid wages claims by automotive
                technicians];

                                                3
                                         Exibit 2 Page 83
Case 5:19-cv-00641-GW-SHK Document 30-2 Filed 03/13/20 Page 87 of 92 Page ID #:493



         •      Laureano, Jr. et al. v. The Art of Shaving-FL, LLC, Los Angeles Superior
                Court Case No. BC550093 [meal and rest break and overtime claims by
                non-exempt employees];
         •      Martinez v. Alameda Health System, Alameda Superior Court Case No.
                RG14719205 [unpaid wages by non-exempt employees];
         •      Freeman v. Coast to Coast Manpower, LLC, Los Angeles Superior Court
                Case No. BC543709 [unpaid wages, meal and rest break, and vacation pay
                claims by truck drivers];
         •      Morales v. The Los Angeles Country Club, Los Angeles Superior Court
                Case No. BC566493 [unpaid wages, meal and rest break, reporting and split
                shift pay, expense reimbursement and improper wage deductions claims by
                non-exempt employees];
         •      Bradley v. Safe Haven Security Services, Inc., San Diego Superior Court
                Case No. 37-2015-00019576-CU-OE-CTL [expense reimbursement and
                wage statement claims by Sales Representatives]; and
         •      Czuchaj, et al. v. Conair Corporation, United States District Court,
                Southern District of California Case No. 13CV1901 BEN (RBB) [implied
                warranty of merchantability of certain models of hair dryers], among
                others.

   TIMOTHY D. COHELAN, Founding Partner, author of Cohelan on California Class
   Actions (Thomson Reuters, 1997-2019, updated annually), is the son of the late
   Jeffery Cohelan, former California Congressman. He is a 1974 graduate of California
   Western School of Law, where he was a law review editor. Mr. Cohelan served as an
   Officer in the U.S. Navy from 1968 to 1971 and received a B.A. from the University of
   Arizona in 1967. Mr. Cohelan was admitted to the State Bar of California in 1974, and
   was admitted to the Bar in the District of Columbia in 1996. He also served as the
   Chairman of the San Diego Coast Regional Commission from 1978 to 1981. From 1982
   to 2006, Mr. Cohelan served the San Diego Superior Court as a Judge Pro Tem, hearing
   and ruling on hundreds of matters during his service.

          Timothy Cohelan was named a “California Lawyer of the Year” by California
   Lawyer Magazine (Clay Award) in 1996. Mr. Cohelan’s memberships include former
   member of the Board of Governors of the Association of Business Trial Lawyers for San
   Diego County, member of the American Bar Association and the Consumer Attorneys of
   California and San Diego County Bar Association. His main areas of practice include
   class action, civil, wage and hour and antitrust cases.

          Mr. Cohelan served as the Chair of San Diego Volunteer Lawyer Program, a non-
   profit successor of Legal Aid, from 2015 through 2018 and currently sits on the Board
   as past Chair. As an advocate for the homeless, Mr. Cohelan received San Diego
   County Bar Association honors for community service in connection with his work on
   behalf of SDVLP on an important class action case impacting homeless shelter locations.


                                                4
                                         Exibit 2 Page 84
Case 5:19-cv-00641-GW-SHK Document 30-2 Filed 03/13/20 Page 88 of 92 Page ID #:494



          ISAM C. KHOURY, Founding Partner, is a 1970 graduate of the University of
   California at San Diego and received a law degree from Hastings School of Law in 1973.
   Mr. Khoury is a member of the State Bar of California, admitted in 1974, the San Diego
   County Bar Association, Consumer Attorneys of San Diego and Consumer Attorneys of
   California. He has successfully litigated numerous complex civil matters to verdict, jury
   and non-jury. His main areas of practice include civil tort litigation, personal injury,
   business torts, antitrust and class action cases.

           In recent years, Mr. Khoury has emphasized wage and hour class action matters
   having assisted in the litigation to judgement or settlement of over 150 wage and hour
   class actions. The Southern California Super Lawyers Magazine has selected Mr. Khoury
   as a southern California/San Diego Super lawyer for the years 2011 through 2017. He has
   been approved as a CLE lecturer and has participated in seminars on class action wage
   and hour issues, the complexities of mediation, and the procedural requirements involved
   in class action settlements. He has argued appeals and been co-counsel in several matters
   of major import including California Supreme Court decisions including the Brinker
   decision clarifying California meal and rest break requirements and Harris v Liberty
   Mutual which defined parameters for the use of the administrative exemption.

          MICHAEL D. SINGER, Managing Partner, is a 1984 graduate of U.C. Hastings
   Law School. He graduated magna cum laude from San Francisco State University in
   1980 with a B.A. in English. He was admitted to the State Bar of California in 1984 and
   the State Bar of Colorado in 2001. For over thirteen years, he served as co-chair and
   liaison to the California Employment Lawyers Association (CELA). He is a member
   of the San Diego County Bar Association. He is the author of the opening chapter
   overview on California wage and hour law and PAGA Claim chapter in California Wage
   and Hour Law: Compliance and Litigation (CEB 2010-2019). He was named to the
   Daily Journal 2012, 2013 and 2018 list of the Top California Labor and Employment
   Attorneys. Mr. Singer serves on the Legal Aid at Work Board of Directors. His main
   areas of practice include employment wage and hour, consumer, and unfair competition
   class actions and appellate practice.

           Mr. Singer regularly contributes amicus curiae briefs on c l a s s a c t i o n a n d
   employment issues in the California Supreme Court and Courts of Appeal. In his
   capacity as Amicus lesion for CELA, he coordinated, drafted or co-drafted amicus
   letters and briefs on a wide range of labor law issues in the rapidly developing
   decisional law, supporting Review in the Supreme Court, and publication or
   depublication of Court of Appeal decisions in the following cases since January 1,
   2008: Chindarah v. Pick up Stix, 171 Cal. App. 4th 796 (2009), California Superior
   Court Case No. S171864 [regarding propriety under Labor Code section 206.5 and
   California Rules of Court of settling with absent class members without court
   supervision prior to class certification] (Supporting Petition for Review; Review
   Denied); Lu v Hawaiian Gardens Casino, California Supreme Court Case No. S171442
   [whether a private cause of action exists under the Labor Code for tip pooling

                                                  5
                                           Exibit 2 Page 85
Case 5:19-cv-00641-GW-SHK Document 30-2 Filed 03/13/20 Page 89 of 92 Page ID #:495



   violations](Review Granted); Brinkley v Public Storage, 198 P.3d 1087 (2009),
   California Supreme Court Case No. S168806 [denying class certification of rest and
   meal period claims](Review Granted); Estrada v. Fedex Ground Package System, 154
   Cal. App. 4th 1 (2007), California Supreme Court Case No. S156595 [judgment finding
   drivers entitled to expense reimbursement] (supporting opposition to Review; Review
   denied); Group Brewer v Premier Golf, 168 Cal. App. 4th 1243 (2008), California
   Supreme Court Case No. 169666 [holding punitive damages unavailable in
   connection with wage claims] (supporting Petition for Review; Review Denied);
   Christler v. Express Messenger, California Supreme Court Case No. S171439 [jury
   verdict finding employees independent contractors] (supporting Petition for
   Review; Review Denied); Watkins v. Wachovia, 172 Cal. App. 4th 1576 (2009),
   California Court of Appeal Case No. B199982 [affirming dismissal of appeal following
   denial of class certification based on employee severance agreement resolving claims]
   (depublication request pending); Ghazaryan v. Diva Limousine, 169 Cal. App. 4th 1524
   (2008), California Court of Appeal Case No. B201509 [reversing class certification
   denial] (publication request granted); Bufil v Dollar Financial Group, 162 Cal. App. 4th
   1193 (2008), California Court of Appeal Case No. A118143 [reversing certification
   denial of meal period claims applying collateral estoppels] (publication request granted);
   Kurian v. U.S. Mortgage Capital, California Court of Appeal Case No. B201013
   [regarding propriety of wage compromises under Labor Code section 206.5] (publication
   request denied); BCBG Overtime Cases, 163 Cal. App. 4th 1293 (2008), California
   Supreme Court Case No. S165348 [propriety of defendant bringing preemptive motion to
   deny class certification] (depublication request denied); Kenny v Supercuts, 252 F.R.D.
   641 (2008), United State District Court Case No. C 06-07521 CRB; Salazar v Avis, 251
   F.R.D. 529 (2008), United State District Court Case No. 07-CV-0064-IEG-WMC
   [denying certification of rest and meal period claims] (request that 9th Circuit Court of
   Appeals certify question to the California Supreme Court denied); and Methodist
   Hospital v Superior Court, California Court of Appeal Case No. B208295 [ruling a
   private right of action exists for rest and meal period claims under Labor Code section
   226.7] (supporting opposition to Petition for Writ; Writ denied), among many others.

           Mr. Singer is a contributor to the Los Angeles Daily Journal, having authored
   articles on the California Court of Appeal decision in Parris v. Superior Court regarding
   communications with absent class members (May, 2003), SB 796 (Dunn, D-Garden
   Grove), California’s Private Attorneys General Law providing employees a private right
   of action against employers for civil penalties under the Labor Code (October 2003), the
   California Court of Appeal decision in Bell v. Farmers Ins. Exch. and its guidance for the
   use of statistical sampling and extrapolation to prove aggregate class-wide damages
   (February 2004), and the then-pending Supreme Court decision regarding Sav-On and
   Overtime Class Suits.

          He is an MCLE lecturer on class action procedure and wage and hour issues and
   has argued appeals in the Second, Third, and Ninth Federal Circuit Courts of Appeals, as


                                                 6
                                          Exibit 2 Page 86
Case 5:19-cv-00641-GW-SHK Document 30-2 Filed 03/13/20 Page 90 of 92 Page ID #:496



   well as the Second and Fourth California District Courts of Appeal. Published decisions
   include Hicks v. Kaufman and Broad Home Corp. (2001) 89 Cal.App.4th 908 (reversing
   the denial of certification of a class of home buyers for construction defects); Hicks v.
   Superior Court (2004) 115 Cal.App.4th 77 (challenging implied construction warranty
   disclaimers); Federal Home Loan Mortgage Corp. v. La Conchita Ranch Co. (1998) 68
   Cal.App.4th 856 (defending challenge to attorney disqualification); and Save Our NTC,
   Inc. v. City of San Diego (2003) 105 Cal.App.4th 285 (challenging private development
   of former naval training center). He also contributed to the briefing of Aguilar v. Atlantic
   Richfield, et al. (2001) 25 Cal.4th 826 (summary judgment of antitrust claim of certified
   class of 20 million California drivers). He is one of the very few attorneys in the State of
   California to have tried a wage and hour class action involving contested procedures
   regarding the use of sampled and statistical evidence.

          DIANA M. KHOURY, Partner, received a law degree from Western State
   University in 1986 and is a graduate of San Diego State University, where she received
   her Bachelors of Science degree in 1975. She is a member of the State Bar of California,
   admitted in 1987. Since admission to the bar, Ms. Khoury has been a member of the San
   Diego County Bar Association, Consumer Attorneys of San Diego, Consumer Attorneys
   of California, American Bar Association and the American Association of Justice. From
   2010 through 2016, Ms. Khoury served on the Board of Directors for Consumer
   Attorneys of San Diego. Since 2013, Ms. Khoury has served on the Board of Directors
   for the San Diego County Bar Foundation, (“SDCBF”), the 501(c) (3) charitable arm of
   the San Diego County Bar Association. Ms. Khoury has been selected by her peers based
   on ethics, experience and reputation as a “Super Lawyer” in Civil Litigation from 2010
   through the present by the Southern California Super Lawyers Magazine, and is also AV-
   Preeminent rated by Martindale –Hubbell, the highest possible rating for a lawyer.

           Upon being admitted to the State Bar of California, a major focus of Ms. Khoury’s
   practice has been on consumer rights litigation, and has included civil tort litigation,
   personal injury, and business torts. Throughout her career, she has taken numerous jury
   trials to verdict. She has been a lecturer for Mandatory Continuing Legal Education
   regarding class actions. Ms. Khoury currently represents employees in wage and hour
   class actions, where her recognized specialty is class action resolution.

          JEFF GERACI, Partner, is a 1982 graduate of Pitzer College with a degree in
   Sociology. He is a 1990 graduate of the University of San Diego School of Law, and has
   practiced employment law for over seventeen years. He has handled matters in California
   state and federal trial and appellate courts, and before many administrative agencies,
   including the California Division of Labor Standards Enforcement, the Department of
   Fair Employment and Housing, the Equal Employment Opportunity Commission, the
   California State Personnel Board, the California Board of Psychology, and the California
   State Commission for Teacher Credentialing.



                                                  7
                                           Exibit 2 Page 87
Case 5:19-cv-00641-GW-SHK Document 30-2 Filed 03/13/20 Page 91 of 92 Page ID #:497



          Mr. Geraci has provided counseling and representation in all areas of employment
   law, including wrongful termination, employment discrimination, sexual harassment, and
   wage and hour laws. His practice is now focused on class actions, including wage and
   hour class action litigation and consumer actions.

         Mr. Geraci’s published decisions include McAlindin v. County of San Diego
   (1999) 192 F.3d 1226 [reversing summary judgment in a disability discrimination case]
   and Araiza v. National Steel and Shipbuilding (S.D. Cal. 1997) 973 F. Supp. 963
   [denying mandatory arbitration of employment claims under a collective arbitration
   agreement].

          Mr. Geraci is a member of the Labor and Employment Law sections of the
   California and San Diego County Bar Associations, and has served as Editor of the
   Employment Law column for the Consumer Attorneys of San Diego monthly publication,
   Trial Bar News. He is a past recipient of the Wiley W. Manuel Award for Pro Bono
   Service.

          J. JASON HILL, Partner, is a 1992 graduate of the University of Illinois at
   Urbana-Champaign and holds a B.A. in Philosophy, Political Science and
   Communications. In 1995, he received his J.D. degree from California Western School of
   Law, where he was a member of the Law Review an International Law Journal, as well as
   editor of the Telecommunications Law Forum. Currently, Mr. Hill is admitted to the bar
   in both California and Illinois, and is a broker licensed by the California Department of
   Real Estate. He maintains memberships not only with the San Diego County Bar
   Association, but also the National Association of Realtors, the California Association of
   Realtors and the San Diego Association of Realtors.

           Prior to joining Cohelan Khoury & Singer, Hill represented large institutional
   clients in a variety of civil litigation settings, including insurance coverage, employment
   law, health care law, general and professional liability, as well as, premises and product
   liability claims. He has particular emphasis on all aspects of professional liability claims
   in a healthcare setting, as well as claims brought pursuant to the Emergency Medical
   Treatment and Active Labor Act (EMTALA) and the Elder Abuse and Dependent Adult
   Civil Protections Act (EADACPA). Mr. Hill is also an accomplished appellate
   practitioner and has briefed and/or argued over 40 matters in both state and federal courts
   of appeal, yielding several published decisions on a range of legal issues.

         MARTA MANUS, Attorney, is a 2008 graduate of California Western School of
   Law. She graduated with honors and received a Bachelor of Arts in Psychology from
   California State University Northridge. Ms. Manus has been a member of the State Bar of
   California since her admission in December 2008. She has practiced before all District
   Courts in the state of California as well as the Fourth District Court of Appeal and the
   U.S. Court of Appeals for the Ninth Circuit.

                                                  8
                                           Exibit 2 Page 88
Case 5:19-cv-00641-GW-SHK Document 30-2 Filed 03/13/20 Page 92 of 92 Page ID #:498




   Ms. Manus has been successfully litigating employment law cases for nearly a decade,
   representing employees in all aspects of labor and employment law matters, including
   employment discrimination, wrongful termination, retaliation, and wage and hour class
   action lawsuits. Her practice focuses primarily on employee-side wage and hour class
   actions. Ms. Manus is a member of the Labor and Employment Law sections of the
   California and San Diego Bar Associations as well as the Federal Bar Association. Ms.
   Manus was recognized by San Diego Super Lawyers as a Rising Star in 2015, 2016, and
   2017.

         KRISTINA DE LA ROSA, Attorney, was born and raised in San Diego. She
   graduated from UC San Diego in 2006 with a B.A. in Psychology, where she was also a
   4- year member of the Women’s NCAA intercollegiate soccer team. She received her law
   degree from Santa Clara Law School in 2011 and was admitted to the California State
   Bar in the same year.

   During law school, she interned for Equal Rights Advocates, the ACLU of Southern
   California, and externed for the Hon. John F. Herlihy (Ret.). She volunteered for the
   Katherine and George Alexander Community Law Center Workers’ Rights workshops
   and earned the Witkin Award for Excellence and the Richard S. Rosenberg Prize for
   Excellence in Labor Law. Immediately after passing the bar, she began representing
   employees in class action wage and hour litigation. She also volunteered for the
   California Rural Legal Assistance, Inc., assisting farm workers with filing wage and
   worker’s compensation claims. Ms. De La Rosa remains committed to protecting
   employee rights and represents employees and consumers in class and collective actions
   across California, helping them recover millions of dollars in unpaid wages, restitution
   and penalties. Ms. De La Rosa is a member of CELA.




                                                9
                                         Exibit 2 Page 89
